EXHIBIT 10.5


THIRD AMENDED AND RESTATED
LIMITED LIABILITY COMPANY AGREEMENT
of
BALDWIN RISK PARTNERS, LLC
Dated as of October 7, 2019








    

--------------------------------------------------------------------------------






TABLE OF CONTENTS



--------------------------------------------------------------------------------



 
ARTICLE 1
Definitions and Usage
Page
Section 1.01.
Definitions
1
Section 1.02.
Other Definitional and Interpretative Provisions
14
 
 
 
 
ARTICLE 2
The Company
 
Section 2.01.
Formation
14
Section 2.02.
Name
15
Section 2.03.
Term
15
Section 2.04.
Registered Agent and Registered Office
15
Section 2.05.
Purposes
15
Section 2.06.
Powers of the Company
15
Section 2.07.
Partnership Tax Status
15
Section 2.08.
Regulation of Internal Affairs
15
Section 2.09.
Ownership of Property
15
Section 2.10.
Subsidiaries
16
Section 2.11.
Qualification in Other Jurisdictions
16
 
 
 
 
ARTICLE 3
Units; Members; Books and Records; Reports
 
Section 3.01.
Units; Admission of Members
16
Section 3.02.
Substitute Members and Additional Members
17
Section 3.03.
Tax and Accounting Information
18
Section 3.04.
Books and Records
20
 
 
 
 
ARTICLE 4
Pubco Ownership; Restrictions On Pubco Stock
 
Section 4.01.
Pubco Ownership
20
Section 4.02.
Restrictions on Pubco Common Stock
21
 
 
 
 
ARTICLE 5
Capital Contributions; Capital Accounts; Distributions; Allocations
 



i


    

--------------------------------------------------------------------------------




Section 5.01.
Capital Contributions
24
Section 5.02.
Capital Accounts
24
Section 5.03.
Amounts and Priority of Distributions
26
Section 5.04.
Allocations
27
Section 5.05.
Other Allocation Rules
30
Section 5.06.
Tax Withholding; Withholding Advances
31
 
 
 
 
ARTICLE 6
Certain Tax Matters
 
Section 6.01.
Tax Matters Representative
32
Section 6.02.
Section 754 Election
33
Section 6.03.
Debt Allocation
33
 
 
 
 
ARTICLE 7
Management of the Company
 
Section 7.01.
Management by the Managing Member
33
Section 7.02.
Withdrawal of the Managing Member
33
Section 7.03.
Decisions by the Members
34
Section 7.04.
Duties
34
Section 7.05.
Officers
35
 
 
 
 
ARTICLE 8
Transfers of Interests
 
Section 8.01.
Restrictions on Transfers
35
Section 8.02.
Certain Permitted Transfers
36
Section 8.03.
Distributions
37
Section 8.04.
Registration of Transfers
37
 
 
 
 
ARTICLE 9
Certain Other Agreements
 
Section 9.01.
Non-Compete; Non-Disparagement
37
Section 9.02.
Company Call Right
38
Section 9.03.
Preemptive Rights
39
 
 
 



ii


    

--------------------------------------------------------------------------------




 
ARTICLE 10
Redemption and Exchange Rights
 
Section 10.01.
Redemption Right of a Member
39
Section 10.02.
Restrictive Covenants
42
Section 10.03.
Election and Contribution of Pubco
42
Section 10.04.
Exchange Right of Pubco
43
Section 10.05.
Tender Offers and Other Events with Respect to Pubco
44
Section 10.06.
Reservation of Shares of Class A Common Stock;Certificate of Pubco
45
Section 10.07.
Effect of Exercise of Redemption or Exchange Right
45
Section 10.08.
Tax Treatment
45
 
 
 
 
ARTICLE 11
Limitation on Liability, Exculpation and Indemnification
 
Section 11.01.
Limitation on Liability
46
Section 11.02.
Exculpation and Indemnification
47
 
 
 
 
ARTICLE 12
Dissolution and Termination
 
Section 12.01.
Dissolution
49
Section 12.02.
Winding Up of the Company
50
Section 12.03.
Termination
51
Section 12.04.
Survival
51
 
 
 
 
ARTICLE 13
Miscellaneous
 
Section 13.01.
Expenses
51
Section 13.02.
Further Assurances
52
Section 13.03.
Notices
52
Section 13.04.
Binding Effect; Benefit; Assignment
53
Section 13.05.
Jurisdiction
53
Section 13.06.
WAIVER OF JURY TRIAL
54
Section 13.07.
Counterparts
54
Section 13.08.
Entire Agreement
54
Section 13.09.
Severability
54
Section 13.10.
Amendment
54
Section 13.11.
Confidentiality
55
Section 13.12.
Governing Law
56



iii


    

--------------------------------------------------------------------------------




 
 
 
 
ARTICLE 14
Arbitration
 
Section 14.01.
Title
57
 
 
 
 
ARTICLE 15
Representations of Members
 
Section 15.01.
Representations of Members
57
 
 
 
Schedule A
Member Schedule
 





iv


    

--------------------------------------------------------------------------------






THIRD AMENDED AND RESTATED LIMITED LIABILITY COMPANY AGREEMENT (this
“Agreement”) OF BALDWIN RISK PARTNERS, LLC, a Delaware limited liability company
(the “Company”), dated as of October 7, 2019, by and among the Company, BRP
Group, Inc., a Delaware corporation (“Pubco”), and the other Persons listed on
the signature pages hereto.
W I T N E S S E T H:
WHEREAS, the Company has been heretofore formed as a limited liability company
under the Delaware Act (as defined below) pursuant to a certificate of formation
which was executed and filed with the Secretary of State of the State of
Delaware on October 23, 2012;
WHEREAS, Baldwin Insurance Group Holdings, LLC, Laura R. Sherman, Elizabeth H.
Krystyn, Kristopher A. Wiebeck, Trevor L. Baldwin, John A. Valentine, Daniel
Galbraith, Bradford L. Hale, Joseph D. Finney and The Villages Invesco, LLC
entered into the Second Amended and Restated Limited Liability Company Agreement
of the Company, dated as of March 13, 2019 (the “Prior LLC Agreement,”);
WHEREAS, pursuant to the terms of the Reorganization Agreement, dated as of
October 7, 2019, by and among the Company, Pubco and the Pre-IPO Holders (the
“Reorganization Agreement”), the parties thereto have agreed to consummate the
reorganization of the Company and to take the other actions contemplated in such
Reorganization Agreement (collectively, the “Reorganization”); and
WHEREAS, the parties listed on the signature pages hereto and listed on Schedule
A (as defined below) represent all of the holders of limited liability company
interests in the Company (the “Members”).
NOW, THEREFORE, in consideration of the mutual covenants and agreements herein
made and other good and valuable consideration, the Members hereto hereby agree
to amend and restate the Prior LLC Agreement, as of the Effective Time, in its
entirety as follows:






    

--------------------------------------------------------------------------------





ARTICLE 1
DEFINITIONS AND USAGE

Section 1.01.    Definitions.
(a)    The following terms shall have the following meanings for the purposes of
this Agreement:
“Additional Member” means any Person admitted as a Member of the Company
pursuant to ‎Section 3.02 in connection with the new issuance of Units to such
Person.
“Adjusted Capital Account Deficit” means, with respect to any Member, the
deficit balance, if any, in such Member’s Capital Account as of the end of the
relevant Fiscal Year, after giving effect to the following adjustments:
(i)    Credit to such Capital Account any amounts that such Member is deemed to
be obligated to restore pursuant to the penultimate sentence in Treasury
Regulations Sections 1.704-2(g)(1) and 1.704-2(i)(5); and
(ii)    Debit to such Capital Account the items described in Treasury
Regulations Sections 1.704-1(b)(2)(ii)(d)(4), 1.704-1(b)(2)(ii)(d)(5) and
1.704-1(b)(2)(ii)(d)(6).
The foregoing definition of Adjusted Capital Account Deficit is intended to
comply with the provisions of Treasury Regulations Section 1.704-1(b)(2)(ii)(d)
and shall be interpreted consistently therewith.
“Affiliate” means, with respect to any Person, any other Person directly or
indirectly controlling, controlled by, or under common control with such Person;
provided that no Member nor any Affiliate of any Member shall be deemed to be an
Affiliate of any other Member or any of its Affiliates solely by virtue of such
Members’ Units.
“Applicable Law” means, with respect to any Person, any federal, state or local
law (statutory, common or otherwise), constitution, treaty, convention,
ordinance, code, rule, regulation, order, injunction, judgment, decree, ruling
or other similar requirement enacted, adopted, promulgated or applied by a
Governmental Authority that is binding upon or applicable to such Person or its
assets, as amended unless expressly specified otherwise.
“Business” means the business of distributing insurance products and services as
conducted by the Company and its Subsidiaries.
“Business Day” means a day, other than Saturday, Sunday or other day on which
commercial banks in New York, New York or Tampa, Florida are authorized or
required by Applicable Law to close.


2    



--------------------------------------------------------------------------------




“Capital Account” means the capital account established and maintained for each
Member pursuant to ‎Section 5.02.
“Capital Contribution” means, with respect to any Member, the amount of money
and the initial Carrying Value of any Property (other than money) contributed to
the Company.
“Carrying Value” means with respect to any Property (other than money), such
Property’s adjusted basis for federal income tax purposes, except as follows:
(i)    The initial Carrying Value of any such Property contributed by a Member
to the Company shall be the gross fair market value of such Property, as
reasonably determined by the Managing Member;
(ii)    The Carrying Values of all such Properties shall be adjusted to equal
their respective gross fair market values (taking Section 7701(g) of the Code
into account), as reasonably determined by the Managing Member, at the time of
any Revaluation pursuant to ‎Section 5.02(c);
(iii)    The Carrying Value of any item of such Properties distributed to any
Member shall be adjusted to equal the gross fair market value (taking Section
7701(g) of the Code into account) of such Property on the date of distribution
as reasonably determined by the Managing Member; and
(iv)    The Carrying Values of such Properties shall be increased (or decreased)
to reflect any adjustments to the adjusted basis of such Properties pursuant to
Code Section 734(b) or Code Section 743(b), but only to the extent that such
adjustments are taken into account in determining Capital Accounts pursuant to
Treasury Regulations Section 1.704-1(b)(2)(iv)(m) and subparagraph (vi) of the
definition of “Net Income” and “Net Loss” or ‎Section 5.04(b)(vi); provided,
however, that Carrying Values shall not be adjusted pursuant to this
subparagraph (iv) to the extent that an adjustment pursuant to subparagraph (ii)
is required in connection with a transaction that would otherwise result in an
adjustment pursuant to this subparagraph (iv). If the Carrying Value of such
Property has been determined or adjusted pursuant to subparagraph (i), (ii) or
(iv), such Carrying Value shall thereafter be adjusted by the Depreciation taken
into account with respect to such asset, for purposes of computing Net Income
and Net Loss.
“Class A Common Stock” means Class A common stock, $0.01 par value per share, of
Pubco.
“Class B Common Stock” means Class B common stock, $0.01 par value per share, of
Pubco.


3    



--------------------------------------------------------------------------------




“Class B Securities Purchase Agreements” means the Class B Securities Purchase
Agreements, dated as of the date hereof, by and among Pubco and each of the
Pre-IPO Holders.
“Code” means the Internal Revenue Code of 1986, as amended from time to time.
“Company Minimum Gain” means “partnership minimum gain,” as defined in Treasury
Regulation Sections 1.704-2(b)(2) and 1.704-2(d).
“Competitive Activity” means (i) any business that competes with the business of
the Company or any of its subsidiaries, or (ii) acquiring directly or through an
Affiliate in the aggregate directly or beneficially, whether as a shareholder,
partner, member or otherwise, any equity (including stock options or warrants,
whether or not exercisable), voting or profit participation interests
(collectively, “Ownership Interests”) in a Competitive Enterprise (it being
understood that this clause (ii) shall not apply to prohibit the holding of an
Ownership Interest if (a) at the time of acquisition of such Ownership Interest,
the Person in which such direct or indirect Ownership Interest is acquired is
not a Competitive Enterprise and the Member is not aware at the time of such
acquisition, after reasonable inquiry, that such Person has any plans to become
a Competitive Enterprise or (b) such Ownership Interest is a passive ownership
position of less than five percent (5%) in any company whose shares are publicly
traded).
“Competitive Enterprise” means any Person or business enterprise (in any form,
including without limitation as a corporation, partnership, limited liability
company or other Person), or subsidiary, division, unit, group or portion
thereof, whose primary business is engaging in a Competitive Activity (as
reasonably determined by the Managing Member). For the sake of clarity, in the
case of a subsidiary, division, unit, group or portion whose primary business is
described above: (1) the larger business enterprise or Person owning such
subsidiary, division, unit, group or portion shall not be deemed to be a
Competitive Enterprise unless the primary business of such larger business
enterprise or Person is engaged in a Competitive Activity and (2) the
subsidiary, division, unit, group or portion whose primary business is engaging
in a Competitive Activity shall be deemed a Competitive Enterprise.
“Contribution and Exchange Agreements” means the Contribution and Exchange
Agreements, by and among the Company and certain of the Pre-IPO Holders.
“Control” (including the terms “controlling” and “controlled”), with respect to
the relationship between or among two or more Persons, means the possession,
directly or indirectly, of the power to direct or cause the direction of the
affairs or management of such subject Person, whether through the ownership of
voting securities, as trustee or executor, by contract or otherwise.
“Covered Person” means (i) each Member or an Affiliate thereof, in each case in
such capacity, (ii) each officer, director, shareholder, member, partner,
employee, representative, agent or trustee of a Member or an Affiliate thereof,
in all cases in such


4    



--------------------------------------------------------------------------------




capacity, and (iii) each officer, director, shareholder (other than any public
shareholder of Pubco that is not a Member), member, partner, employee,
representative, agent or trustee of the Managing Member, Pubco (in the event
Pubco is not the Managing Member), the Company or an Affiliate controlled
thereby, in all cases in such capacity.
“Delaware Act” means the Delaware Limited Liability Company Act, 6 Del. C. §§
18-101 et seq.
“Depreciation” means, for each Fiscal Year, an amount equal to the depreciation,
amortization, or other cost recovery deduction allowable with respect to an
asset for such Fiscal Year, except that if the Carrying Value of an asset
differs from its adjusted basis for federal income tax purposes at the beginning
of such Fiscal Year, Depreciation shall be an amount that bears the same ratio
to such beginning Carrying Value as the federal income tax depreciation,
amortization, or other cost recovery deduction for such Fiscal Year bears to
such beginning adjusted tax basis; provided, however, that if the adjusted basis
for federal income tax purposes of an asset at the beginning of such Fiscal Year
is zero, Depreciation shall be determined with reference to such beginning
Carrying Value using any reasonable method selected by the Managing Member.
“DGCL” means the State of Delaware General Corporation Law, as amended from time
to time.
“Effective Time” means a time that is substantially concurrent with, but
immediately prior to, the closing of the IPO.
“Equity Securities” means, with respect to any Person, any (i) membership
interests or shares of capital stock, (ii) equity, ownership, voting, profit or
participation interests or (iii) similar rights or securities in such Person or
any of its Subsidiaries, or any rights or securities convertible into or
exchangeable for, options or other rights to acquire from such Person or any of
its Subsidiaries, or obligation on the part of such Person or any of its
Subsidiaries to issue, any of the foregoing.
“Fiscal Year” means the Company’s fiscal year, which shall initially be the
calendar year and which may be changed from time to time as determined by the
Managing Member.
“Governmental Authority” means any transnational, domestic or foreign federal,
state or local governmental, regulatory or administrative authority, department,
court, agency or official, including any political subdivision thereof.
“Indebtedness” means (a) all indebtedness for borrowed money (including
capitalized lease obligations, sale-leaseback transactions or other similar
transactions, however evidenced), (b) any other indebtedness that is evidenced
by a note, bond, debenture, draft or similar instrument, (c) notes payable and
(d) lines of credit and any other agreements relating to the borrowing of money
or extension of credit.


5    



--------------------------------------------------------------------------------




“Involuntary Transfer” means any Transfer of Units by a Member resulting from
(i) any seizure under levy of attachment or execution, (ii) any bankruptcy
(whether voluntary or involuntary), (iii) any Transfer to a state or to a public
officer or agency pursuant to any statute pertaining to escheat or abandoned
property, (iv) any divorce or separation agreement or a final decree of a court
in a divorce action or (v) death or permanent disability.
“IPO” means the initial underwritten public offering of Pubco.
“IRS” means the Internal Revenue Service of the United States.
“Liens” means any pledge, encumbrance, security interest, purchase option,
conditional sale agreement, call or similar right.
“LLC Unit” means a common limited liability interest in the Company.
“Managing Member” means (i) Pubco so long as Pubco has not withdrawn as the
Managing Member pursuant to ‎Section 7.02 and (ii) any successor thereof
appointed as Managing Member in accordance with ‎Section 7.02.
“Member” means any Person named as a Member of the Company on the Member
Schedule and the books and records of the Company, as the same may be amended
from time to time to reflect any Person admitted as an Additional Member or a
Substitute Member, for so long as such Person continues to be a Member of the
Company.
“Member Nonrecourse Debt” has the same meaning as the term “partner nonrecourse
debt” in Treasury Regulations Section 1.704-2(b)(4).
“Member Nonrecourse Debt Minimum Gain” means an amount with respect to each
“partner nonrecourse debt” (as defined in Treasury Regulation Section
1.704-2(b)(4)) equal to the Company Minimum Gain that would result if such
partner nonrecourse debt were treated as a nonrecourse liability (as defined in
Treasury Regulation Section 1.752-1(a)(2)) determined in accordance with
Treasury Regulation Section 1.704-2(i)(3).
“Member Nonrecourse Deductions” has the same meaning as the term “partner
nonrecourse deductions” in Treasury Regulations Sections 1.704-2(i)(1) and
1.704-2(i)(2).
“Net Income” and “Net Loss” mean, for each Fiscal Year or other period, an
amount equal to the Company’s taxable income or loss for such Fiscal Year or
period, determined in accordance with Section 703(a) of the Code (for this
purpose, all items of income, gain, loss, or deduction required to be stated
separately pursuant to Section 703(a)(1) of the Code shall be included in
taxable income or loss), with the following adjustments (without duplication):


6    



--------------------------------------------------------------------------------




(i)    Any income of the Company that is exempt from federal income tax and not
otherwise taken into account in computing Net Income or Net Loss pursuant to
this definition of “Net Income” and “Net Loss” shall be added to such taxable
income or loss;
(ii)    Any expenditures of the Company described in Section 705(a)(2)(B) of the
Code or treated as Section 705(a)(2)(B) of the Code expenditures pursuant to
Treasury Regulations Section 1.704-1(b)(2)(iv)(i), and not otherwise taken into
account in computing Net Income and Net Loss pursuant to this definition of “Net
Income” and “Net Loss,” shall be treated as deductible items;
(iii)    In the event the Carrying Value of any Company asset is adjusted
pursuant to subparagraphs (ii) or (iii) of the definition of “Carrying Value,”
the amount of such adjustment shall be treated as an item of gain (if the
adjustment increases the Carrying Value of the asset) or an item of loss (if the
adjustment decreases the Carrying Value of the asset) from the disposition of
such asset and shall be taken into account, immediately prior to the event
giving rise to such adjustment, for purposes of computing Net Income and/or Net
Loss;
(iv)    Gain or loss resulting from any disposition of Property with respect to
which gain or loss is recognized for federal income tax purposes shall be
computed by reference to the Carrying Value of the Property disposed of,
notwithstanding that the adjusted tax basis of such Property differs from its
Carrying Value;
(v)    In lieu of the depreciation, amortization, and other cost recovery
deductions taken into account in computing such taxable income or loss, there
shall be taken into account Depreciation for such Fiscal Year, computed in
accordance with the definition of Depreciation;
(vi)    To the extent an adjustment to the adjusted tax basis of any Company
asset pursuant to Section 734(b) of the Code is required, pursuant to Treasury
Regulations Section 1.704-1(b)(2)(iv)(m)(4), to be taken into account in
determining Capital Accounts as a result of a distribution other than in
liquidation of a Member’s interest in the Company, the amount of such adjustment
shall be treated as an item of gain (if the adjustment increases the basis of
the asset) or loss (if the adjustment decreases such basis) from the disposition
of such asset and shall be taken into account for purposes of computing Net
Income or Net Loss; and
(vii)    Notwithstanding any other provision of this definition, any items that
are specially allocated pursuant to ‎Section 5.04(b), ‎Section 5.04(c) and
‎Section 5.04(d) shall not be taken into account in computing Net Income and Net
Loss.


7    



--------------------------------------------------------------------------------




The amounts of the items of Company income, gain, loss, or deduction available
to be specially allocated pursuant to ‎Section 5.04(b), ‎Section 5.04(c) and
‎Section 5.04(d) shall be determined by applying rules analogous to those set
forth in subparagraphs (i) through (vi) above.
“Non-Pubco Member” means any Member that is not a Pubco Member.
“Nonrecourse Deductions” has the meaning set forth in Treasury Regulations
Sections 1.704-2(b)(1) and 1.704-2(c).
“Percentage Interest” means, with respect to any Member, a fractional amount,
expressed as a percentage: (i) the numerator of which is the aggregate number of
LLC Units owned of record thereby and (ii) the denominator of which is the
aggregate number of LLC Units issued and outstanding. The sum of the outstanding
Percentage Interests of all Members shall at all times equal 100%.
“Permitted Transferee” means, other than with respect to Pubco, (a) any Member
and (b) (i) in the case of any Member that is not a natural person, any Person
that is an Affiliate of such Member or its beneficial owners, and (ii) in the
case of any Member that is a natural person, (A) any Person to whom LLC Units
are Transferred from such Member (1) by will or the laws of descent and
distribution or (2) by gift without consideration of any kind; provided that, in
the case of clause (2), such transferee is the spouse, the lineal descendant,
sibling, parent, heir, executor, administrator, testamentary trustee, legatee or
beneficiary of such Member, (B) a trust, family-partnership or estate-planning
vehicle that is for the exclusive benefit of such Member or its Permitted
Transferees under (A) above or (C) any institution qualified as tax-exempt under
Section 501(c)(3) of the Code.
“Person” means any individual, firm, corporation, partnership, limited liability
company, trust, estate, joint venture, governmental authority or other entity.
“Pre-IPO Holders” means each Member as of the Effective Time (after taking the
Reorganization into account) other than Pubco.
“Prime Rate” means the rate of interest from time to time identified by JP
Morgan Chase, N.A. as being its “prime” or “reference” rate.
“Property” means an interest of any kind in any real, personal or intellectual
(or mixed) property, including cash, and any improvements thereto, and shall
include both tangible and intangible property.
“Pubco Common Stock” means all classes and series of common stock of Pubco,
including the Class A Common Stock and Class B Common Stock.
“Pubco Member” means (i) Pubco and (ii) any Subsidiary of Pubco (other than the
Company and its Subsidiaries) that is or becomes a Member.


8    



--------------------------------------------------------------------------------




“Recapitalization Agreement” means the Recapitalization Agreement, dated as of
the date hereof, by and among the Company and certain of the Pre-IPO Holders.
“Redeemed Units Equivalent” means the product of (a) the Share Settlement, times
(b) the Unit Redemption Price.
“Registration Rights Agreement” means the Registration Rights Agreement, dated
as of the date hereof, by and among Pubco and certain of the Pre-IPO Holders.
“Relative Percentage Interest” means, with respect to any Member relative to
another Member or Members, a fractional amount, expressed as a percentage, the
numerator of which is the Percentage Interest of such Member; and the
denominator of which is (x) the Percentage Interest of such Member plus (y) the
aggregate Percentage Interest of such other Member or Members.
“Reorganization Date Capital Account Balance” means, with respect to any Member,
the positive Capital Account balance of such Member as of immediately following
the Reorganization, the amount or deemed value of which is set forth on the
Member Schedule.
“Reorganization Documents” means the Reorganization Agreement; the
Recapitalization Agreement; the Contribution and Exchange Agreements; this
Agreement; the Class B Securities Purchase Agreements; the Tax Receivable
Agreement; the Registration Rights Agreement and the Stockholders Agreement.
“Reserves” means, as of any date of determination, amounts allocated by the
Managing Member, in its reasonable judgment, to reserves maintained for working
capital of the Company, for contingencies of the Company, for operating expenses
and debt reduction of the Company.
“Restricted Person” means (a) each Non-Pubco Member, and (b) in the case of a
Non-Pubco Member that is an entity, each direct or indirect owner of Equity
Securities of such Non-Pubco Member that agrees (by executing a joinder to this
Agreement or other agreement with the Company or Pubco) to be a Restricted
Person hereunder.
“SEC” means the United States Securities and Exchange Commission.
“Stockholders Agreement” means the Stockholders Agreement, dated as of the date
hereof, by and among each of the Pre-IPO Holders and Pubco.
“Subsidiary” means, with respect to any Person, any corporation, partnership,
limited liability company, association, joint venture or other business entity
of which more than 50% of the total voting power of Equity Securities or other
ownership interests entitled (without regard to the occurrence of any
contingency) to vote in the election of the Person or Persons (whether
directors, managers, trustees or other Persons performing similar functions)
having the power to direct or cause the direction of the management


9    



--------------------------------------------------------------------------------




and policies thereof is at the time owned or controlled, directly or indirectly,
by that Person or one or more of the other Subsidiaries of that Person or a
combination thereof.
“Substantial Ownership Requirement” means the beneficial ownership (as such term
is defined in Rule 13d-3 and Rule 13d-5 under the Exchange Act) by the Pre-IPO
Holders and any Permitted Transferees, collectively, of shares of common stock
of Pubco representing at least ten percent (10%) of the issued and outstanding
shares of the common stock of Pubco.
“Substitute Member” means any Person admitted as a Member of the Company
pursuant to ‎Section 3.02 in connection with the Transfer of then-existing Units
to such Person.
“Tax Distribution” means a distribution made by the Company pursuant to ‎Section
5.03(e)(i) or ‎Section 5.03(e)(iii) or a distribution made by the Company
pursuant to another provision of ‎Section 5.03 but designated as a Tax
Distribution pursuant to ‎Section 5.03(e)(ii).
“Tax Distribution Amount” means, with respect to a Member’s Units, whichever of
the following applies with respect to the applicable Tax Distribution, in each
case in amount not less than zero:
(i)    With respect to a Tax Distribution pursuant to ‎Section 5.03(e)(i), the
excess, if any, of (A) such Member’s required annualized income installment for
such estimated payment date under Section 6655(e) of the Code, assuming that (w)
such Member is a corporation (which assumption, for the avoidance of doubt,
shall not affect the determination of the Tax Rate), (x) Section
6655(e)(2)(C)(ii) is in effect, (y) such Member’s only income is from the
Company, and (z) the Tax Rate applies, which amount shall be calculated based on
the projections believed by the Managing Member in good faith to be, reasonable
projections of the net taxable income to be allocated to such Units pursuant to
this Agreement and without regard to any adjustments pursuant to Section 704(c)
(with respect to Property contributed to the Company), 734, 743, or 754 of the
Code over (B) the aggregate amount of Tax Distributions designated by the
Company pursuant to ‎Section 5.03(e)(ii) with respect to such Units since the
date of the previous Tax Distribution pursuant to ‎Section 5.03(e)(i) (or if no
such Tax Distribution was required to be made, the date such Tax Distribution
would have been made pursuant to ‎Section 5.03(e)(i)).
(ii)    With respect to the designation of an amount as a Tax Distribution
pursuant to ‎Section 5.03(e)(ii), the product of (x) the net taxable income,
determined without regard to any adjustments pursuant to Section 704(c) (with
respect to Property contributed to the Company), 734, 743, or 754 of the Code
projected, in the good faith belief of the Managing Member, to be allocated to
such Units pursuant to this Agreement during the period since the date of the
previous Tax Distribution (or, if more recent, the date that the previous Tax


10    



--------------------------------------------------------------------------------




Distribution pursuant to ‎Section 5.03(e)(i) would have been made or, in the
case of the first distribution pursuant to ‎Section 5.03(e)(i)‎Section 5.03(b),
the date of this Agreement), and (y) the Tax Rate.
(iii)    With respect to an entire Fiscal Year to be calculated for purposes of
‎Section 5.03(e)(iii), the excess, if any, of (A) the product of (x) the net
taxable income, determined without regard to any adjustments pursuant to Section
704(c) (with respect to Property contributed to the Company), 734, 743, or 754
of the Code, allocated to such Units pursuant to this Agreement for the relevant
Fiscal Year, and (y) the Tax Rate, over (B) the aggregate amount of Tax
Distributions (other than Tax Distributions under ‎Section 5.03(e)(iii) with
respect to a prior Fiscal Year) with respect to such Units made with respect to
such Fiscal Year.
For purposes of this Agreement, in determining the Tax Distribution Amount of a
Member, (a) taxable income and taxable loss allocated to a Pre-IPO Holder with
respect to any period prior to the Effective Time (whether with respect to
income or loss of the Company, or income or loss of a Subsidiary of the Company)
shall be disregarded and not taken into account, and no Tax Distribution shall
be payable to the Members with respect thereto, and (b) the taxable income
allocated to such Member’s Units shall be offset by any taxable losses
(determined without regard to any adjustments pursuant to Section 704(c), 734,
743, or 754 of the Code) previously allocated to such Units to the extent such
losses were not allocated in the same proportion as the Member’s Percentage
Interests and have not previously offset taxable income in the determination of
the Tax Distribution Amount.
“Tax Rate” means the highest marginal tax rates for an individual or corporation
that is resident in the State of Florida applicable to ordinary income,
qualified dividend income or capital gains, as appropriate, taking into account
the holding period of the assets disposed of and the year in which the taxable
net income is recognized by the Company, and taking into account the
deductibility of state and local income taxes as applicable at the time for
federal income tax purposes and any limitations thereon including pursuant to
Section 68 of the Code, which Tax Rate shall be the same for all Members.
“Tax Receivable Agreement” means the Tax Receivable Agreement, dated as of the
date hereof, by and among Pubco and each of the Non-Pubco Members.
“Trading Day” means a day on which the principal U.S. securities exchange on
which the Class A Common Stock is listed or admitted to trading is open for the
transaction of business (unless such trading shall have been suspended for the
entire day).
“Transfer” means any sale, assignment, transfer, exchange, gift, bequest,
pledge, hypothecation or other disposition or encumbrance, direct or indirect,
in whole or in part, by operation of law or otherwise, and shall include all
matters deemed to constitute a Transfer under ‎Article 8. The terms
“Transferred”, “Transferring”, “Transferor”, “Transferee” and “Transferable”
have meanings correlative to the foregoing.


11    



--------------------------------------------------------------------------------




“Treasury Regulations” mean the regulations promulgated under the Code, as
amended from time to time.
“Units” means LLC Units or any other class of limited liability interests in the
Company designated by the Company after the date hereof in accordance with this
Agreement; provided that any type, class or series of Units shall have the
designations, preferences and/or special rights set forth or referenced in this
Agreement, and the membership interests of the Company represented by such type,
class or series of Units shall be determined in accordance with such
designations, preferences and/or special rights.
“Unit Redemption Price” means the arithmetic average of the volume weighted
average prices for a share of Class A Common Stock on the principal U.S.
securities exchange or automated or electronic quotation system on which the
Class A Common Stock trades, as reported by The Wall Street Journal or its
successor, for each of the three (3) consecutive full Trading Days ending on and
including the last full Trading Day immediately prior to the date of Redemption
(or the date of the Call Notice, as applicable), subject to appropriate and
equitable adjustment for any stock splits, reverse splits, stock dividends or
similar events affecting the Class A Common Stock. If the Class A Common Stock
no longer trades on a securities exchange or automated or electronic quotation
system, then the Unit Redemption Price shall be determined in good faith by a
committee of the board of directors of Pubco composed of a majority of the
directors of Pubco that do not have an interest in the LLC Units being redeemed.
(b)    Each of the following terms is defined in the Section set forth opposite
such term:
“Agreement”
Preamble
“Call Member”
9.02(a)
“Call Notice”
9.02(a)
“Call Units”
9.02(a)
“Cash Settlement”
10.01(b)
“Company”
Preamble
“Company Parties”
9.01(b)
“Confidential Information”
13.11(b)
“Contribution Notice”
10.01(b)
“Controlled Entities”
11.02(e)
“Direct Exchange”
10.04(a)
“Dispute”
14.01
“Dissolution Event”
12.01(c)
“Economic Pubco Security”
4.01(a)
“e-mail”
13.03
“Exercisable Units”
10.02(a)
“Exchange Election Notice”
10.04(b)



12    



--------------------------------------------------------------------------------




“Exchanged Units”
10.02(a)
“Expenses”
11.02(e)
“GAAP”
3.03(b)
“Indemnification Sources”
11.02(e)
“Indemnitee-Related Entities”
11.02(e)(i)
“Initiating Party”
14.01
“Jointly Indemnifiable Claims”
11.02(e)(ii)
“Member Parties”
13.11
“Member Schedule”
3.01(b)
“Non-Exercisable Units”
10.02(b)
“Officers”
7.05(a)
“Panel”
14.01
“Prior LLC Agreement”
Recitals
“Prior Put Right”
10.02(a)
“Pubco”
Preamble
“Pubco Offer”
10.05(a)
“Redeemed Units”
10.01(a)
“Redeeming Member”
10.01(a)
“Redemption”
10.01(a)
“Redemption Date”
10.01(a)
“Redemption Notice”
10.01(a)
“Redemption Right”
10.01(a)
“Regulatory Allocations”
5.04(c)
“Reorganization”
Recitals
“Reorganization Agreement”
Recitals
“Responding Party”
14.01
“Retraction Notice”
10.01(b)
“Revaluation”
5.02(c)
“Share Settlement”
10.01(b)
“Tax Matters Representative”
6.01
“Transferor Member”
5.02(b)
“Withholding Advances”
5.06(b)


Section 1.02.    Other Definitional and Interpretative Provisions. The words
“hereof”, “herein” and “hereunder” and words of like import used in this
Agreement shall refer to this Agreement as a whole and not to any particular
provision of this Agreement. The captions herein are included for convenience of
reference only and shall be ignored in the construction or interpretation
hereof. References to Articles, Sections and Schedules are to Articles, Sections
and Schedules of this Agreement unless otherwise specified. All Schedules
annexed hereto or referred to herein are hereby incorporated in and made a part
of this Agreement as if set forth in full herein. Any capitalized terms used in
any Schedule but not otherwise defined therein, shall have the meaning as
defined in this Agreement. Any singular term in this Agreement shall be deemed
to include the plural, and any plural term the singular. Whenever the words
“include”, “includes” or


13    



--------------------------------------------------------------------------------




“including” are used in this Agreement, they shall be deemed to be followed by
the words “without limitation”, whether or not they are in fact followed by
those words or words of like import. “Writing”, “written” and comparable terms
refer to printing, typing and other means of reproducing words (including
electronic media) in a visible form. References to any statute shall be deemed
to refer to such statute as amended from time to time and to any rules or
regulations promulgated thereunder. References to any agreement or contract are
to that agreement or contract as amended, modified or supplemented from time to
time in accordance with the terms hereof and thereof. References to any Person
include the successors and permitted assigns of that Person. References from or
through any date mean, unless otherwise specified, from and including or through
and including, respectively. References to “law”, “laws” or to a particular
statute or law shall be deemed also to include any Applicable Law. As used in
this Agreement, all references to “majority in interest” and phrases of similar
import shall be deemed to refer to such percentage or fraction of interest based
on the Relative Percentage Interests of the Members subject to such
determination. Unless otherwise expressly provided herein, when any approval,
consent or other matter requires any action or approval of any group of Members,
including any holders of any class of Units, such approval, consent or other
matter shall require the approval of a majority in interest of such group of
Members. Except to the extent otherwise expressly provided herein, all
references to any Member shall be deemed to refer solely to such Person in its
capacity as such Member and not in any other capacity.

ARTICLE 2    
THE COMPANY

Section 2.01.    Formation. The Company was formed upon the filing of the
certificate of formation of the Company with the Secretary of State of the State
of Delaware on October 23, 2012. The authorized officer or representative, as an
“authorized person” within the meaning of the Delaware Act, shall file and
record any amendments and/or restatements to the certificate of formation of the
Company and such other certificates and documents (and any amendments or
restatements thereof) as may be required under the laws of the State of Delaware
and of any other jurisdiction in which the Company may conduct business. The
authorized officer or representative shall, on request, provide any Member with
copies of each such document as filed and recorded. The Members hereby agree
that the Company and its Subsidiaries shall be governed by the terms and
conditions of this Agreement and, except as provided herein, the Delaware Act.

Section 2.02.    Name. The name of the Company shall be Baldwin Risk Partners,
LLC; provided that the Managing Member may change the name of the Company to
such other name as the Managing Member shall determine, and shall have the
authority to execute, acknowledge, deliver, file and record such further
certificates, amendments, instruments and documents, and to do all such other
acts and things, as may be required by Applicable Law or as, in the reasonable
judgment of the Managing Member, may be necessary or advisable to effect such
change.


14    



--------------------------------------------------------------------------------





Section 2.03.    Term. The Company shall have perpetual existence unless sooner
dissolved and its affairs wound up as provided in ‎Article 12.

Section 2.04.    Registered Agent and Registered Office. The name of the
registered agent of the Company for service of process on the Company in the
State of Delaware shall be Corporation Service Company, and the address of such
registered agent and the address of the registered office of the Company in the
State of Delaware shall be Corporation Service Company, 251 Little Falls Drive,
Wilmington, New Castle County, Delaware 19808. Such office and such agent may be
changed to such place within the State of Delaware and any successor registered
agent, respectively, as may be determined from time to time by the Managing
Member in accordance with the Delaware Act.

Section 2.05.    Purposes. The Company has been formed for the object and
purpose of, and the nature of the business to be conducted and promoted by the
Company is to engage in the Business and to carry on any other lawful act or
activities for which limited liability companies may be organized under the
Delaware Act.

Section 2.06.    Powers of the Company. The Company shall have the power and
authority to take any and all actions necessary, appropriate or advisable to or
for the furtherance of the purposes set forth in ‎Section 2.05.

Section 2.07.    Partnership Tax Status. The Members intend that the Company
shall be treated as a partnership for federal, state and local income tax
purposes to the extent such treatment is available, and agree to take (or
refrain from taking) such actions as may be necessary to receive and maintain
such treatment and refrain from taking any actions inconsistent thereof.

Section 2.08.    Regulation of Internal Affairs. The internal affairs of the
Company and the conduct of its business shall be regulated by this Agreement,
and to the extent not provided for herein, shall be determined by the Managing
Member.

Section 2.09.    Ownership of Property. Legal title to all Property, conveyed
to, or held by the Company or its Subsidiaries shall reside in the Company or
its Subsidiaries and shall be conveyed only in the name of the Company or its
Subsidiaries and no Member or any other Person, individually, shall have any
ownership of such Property.

Section 2.10.    Subsidiaries. The Company shall cause the business and affairs
of each of the Subsidiaries to be managed by the Managing Member in accordance
with and in a manner consistent with this Agreement.


15    



--------------------------------------------------------------------------------





Section 2.11.    Qualification in Other Jurisdictions. The Managing Member shall
execute, deliver and file certificates (and any amendments and/or restatements
thereof) necessary for the Company to qualify to do business in the
jurisdictions in which the Company may wish to conduct business. In those
jurisdictions in which the Company may wish to conduct business in which
qualification or registration under assumed or fictitious names is required or
desirable, the Managing Member shall cause the Company to be so qualified or
registered in compliance with Applicable Law.

ARTICLE 3    
UNITS; MEMBERS; BOOKS AND RECORDS; REPORTS

Section 3.01.    Units; Admission of Members. (a) Each Member’s interest in the
Company, including such Member’s interest, if any, in the capital, income, gain,
loss, deduction and expense of the Company and the right to vote, if any, on
certain Company matters as provided in this Agreement, shall be represented by
Units. The ownership by a Member of Units shall entitle such Member to
allocations of profits and losses and other items and distributions of cash and
other property as is set forth in ‎Article 5. Units shall be issued in
non-certificated form.
(b)    Effective upon the Reorganization, pursuant to Section 2.1(b)(i)-(iii) of
the Reorganization Agreement, (i) Pubco has been admitted to the Company as the
Managing Member and (i) the Company has, pursuant to the Recapitalization
Agreement and Contribution and Exchange Agreements, reclassified all of its
outstanding equity interests into and issued, respectively, LLC Units. After
giving effect to the reclassification and


16    



--------------------------------------------------------------------------------




issuances described in clause (ii) above and the Reorganization, each of the
Pre-IPO Holders owns a number of LLC Units calculated as set forth in the
Recapitalization Agreement and the Contribution and Exchange Agreements. Such
information shall be recorded by the Company in a schedule setting forth the
names and the number of LLC Units owned by each Member (the “Member Schedule”),
which shall be maintained by the Managing Member on behalf of the Company in
accordance with this Agreement. Notwithstanding anything to the contrary
contained herein or in the Delaware Act, neither the Managing Member nor the
Company shall be required to disclose an unredacted Member Schedule to any
Non-Pubco Member, or any other information showing the identity of the other
Non-Pubco Members or the number of LLC Units or shares of Class B Common Stock
owned by another Non-Pubco Member. For each Non-Pubco Member, the Company shall
provide such Member, upon request, a redacted copy of the Member Schedule
revealing only such Member’s LLC Units, the total issued and outstanding LLC
Units, and such Member’s Percentage Interest. When any Units or other Equity
Securities of the Company are issued, repurchased, redeemed, converted or
Transferred in accordance with this Agreement, the Member Schedule shall be
amended by the Managing Member to reflect such issuance, repurchase, redemption
or Transfer, the admission of additional or substitute Members and the resulting
Percentage Interest of each Member. Following the date hereof, no Person shall
be admitted as a Member and no additional Units shall be issued except as
expressly provided herein.
(c)    The Managing Member may cause the Company to authorize and issue from
time to time such other Units or other Equity Securities of any type, class or
series and having the designations, preferences and/or special rights as may be
determined by the Managing Member. Such Units or other Equity Securities may be
issued pursuant to such agreements as the Managing Member shall approve,
including with respect to Persons employed by or otherwise performing services
for the Company or any of its Subsidiaries, other equity compensation
agreements, options or warrants. When any such other Units or other Equity
Securities are authorized and issued, the Member Schedule and this Agreement
shall be amended by the Managing Member to reflect such additional issuances and
resulting dilution, which shall be borne by all Members in proportion to their
respective Percentage Interests.

Section 3.02.    Substitute Members and Additional Members. (a) No Transferee of
any Units or Person to whom any Units are issued pursuant to this Agreement
shall be admitted as a Member hereunder or acquire any rights hereunder,
including any voting rights or the right to receive distributions and
allocations in respect of the Transferred or issued Units, as applicable, unless
(i) such Units are Transferred or issued in compliance with the provisions of
this Agreement (including ‎Article 8 and issuances pursuant to the
Recapitalization Agreement and Contribution and Exchange Agreements), (ii) such
Transferee or recipient shall have executed and delivered to the Company such
instruments as the Managing Member deems necessary or desirable, in its
reasonable discretion, to effectuate the admission of such Transferee or
recipient as a Member and to confirm the agreement of such Transferee or
recipient to be bound by all the terms and provisions of this Agreement, (iii)
the Managing Member shall have received the opinion of counsel, if any, required
by ‎Section 3.02(b) in connection with such Transfer and (iv)
all necessary instruments reflecting such Transfer and/or admission shall have
been filed in each jurisdiction in which such filling is necessary in order to
qualify the company to conduct business or to preserve the limited liability of
the Members. Upon complying with the immediately preceding sentence, without the
need for any further action of any Person, a Transferee or recipient shall be
deemed admitted to the Company as a Member. A Substitute Member shall enjoy the
same rights, and be subject to the same obligations, as the Transferor; provided
that such Transferor shall not be relieved of any obligation or liability
hereunder arising prior to the consummation of such Transfer but shall be
relieved of all future obligations with respect to the Units so Transferred. As
promptly as practicable after the admission of any Person as a Member, the books
and records of the Company shall be changed to reflect such admission of a
Substitute Member or Additional Member. In the event of any admission of a
Substitute Member or Additional Member pursuant to this ‎Section 3.02(a), this
Agreement shall be deemed amended to reflect such admission, and any formal
amendment of this Agreement (including the Member Schedule) in connection
therewith shall only require execution by the Company and such Substitute Member
or Additional Member, as applicable, to be effective.
(b)    As a further condition to any Transfer of all or any part of a Member’s
Units, the Managing Member may, in its discretion, require a written opinion of
counsel to the transferring Member reasonably satisfactory to the Managing
Member, obtained at the sole expense of the transferring Member, reasonably
satisfactory in form and substance to the Managing Member, as to such matters as
are customary and appropriate in transactions of this type, including, without
limitation (or, in the case of any Transfer made to a Permitted Transferee,
limited to an opinion) to the effect that such Transfer will not result in a
violation of the registration or other requirements of the Securities Act or any
other federal or state securities laws. No such opinion, however, shall be
required in connection with a Transfer made pursuant to Article 10 of this
Agreement.
(c)    If a Member shall Transfer all (but not less than all) of its Units, the
Member shall thereupon cease to be a Member of the Company.
(d)    All reasonable costs and expenses incurred by the Managing Member and the
Company in connection with any Transfer of a Member’s Units, including any
filing and recording costs and the reasonable fees and disbursements of counsel
for the Company, shall be paid by the transferring Member. In addition, the
transferring Member hereby indemnifies the Managing Member and the Company
against any losses, claims, damages or liabilities to which the Managing Member,
the Company, or any of their Affiliates may become subject arising out of or
based upon any false representation or warranty made by, or breach or failure to
comply with any covenant or agreement of, such transferring Member or such
transferee in connection with such Transfer.
(e)    In connection with any Transfer of any portion of a Member’s Units
pursuant to Article 10 of this Agreement, the Managing Member shall cause the
Company to take any action as may be required under Article 10 of this Agreement
or requested by any party thereto to effect such Transfer promptly.


17    



--------------------------------------------------------------------------------





Section 3.03.    Tax and Accounting Information. (a) Accounting Decisions and
Reliance on Others. All decisions as to accounting matters, except as otherwise
specifically set forth herein, shall be made by the Managing Member in
accordance with Applicable Law and with accounting methods followed for federal
income tax purposes. In making such decisions, the Managing Member may rely upon
the advice of the independent accountants of the Company.
(b)    Records and Accounting Maintained. The books and records of the Company
shall be kept, and the financial position and the results of its operations
recorded, in all material respects in accordance with United States generally
accepted accounting principles as in effect from time to time (“GAAP”). The
Fiscal Year of the Company shall be used for financial reporting and for federal
income tax purposes.
(c)    Financial Reports.
(i)    The books and records of the Company shall be audited as of the end of
each Fiscal Year by the same accounting firm that audits the books and records
of Pubco (or, if such firm declines to perform such audit, by an accounting firm
selected by the Managing Member).
(ii)    In the event neither Pubco nor the Company is required to file an annual
report on Form 10-K or quarterly report on Form 10-Q, the Company shall deliver,
or cause to be delivered, the following to Pubco and each of the Non-Pubco
Members, in each case for so long as the Substantial Ownership Requirement is
met:
(A)    not later than ninety (90) days after the end of each Fiscal Year of the
Company, a copy of the audited consolidated balance sheet of the Company and its
Subsidiaries as of the end of such Fiscal Year and the related statements of
operations and cash flows for such Fiscal Year, setting forth in each case in
comparative form the figures for the previous year, all in reasonable detail;
and
(B)    not later than forty five (45) days or such later time as permitted under
applicable securities law after the end of each of the first three fiscal
quarters of each Fiscal Year, the unaudited consolidated balance sheet of the
Company and its Subsidiaries, and the related statements of operations and cash
flows for such quarter and for the period commencing on the first day of the
Fiscal Year and ending on the last day of such quarter.
(d)    Tax Returns.
(i)    The Company shall timely prepare or cause to be prepared by an accounting
firm selected by the Managing Member all federal, state, local and foreign tax
returns (including information returns) of the Company and its


18    



--------------------------------------------------------------------------------




Subsidiaries, which may be required by a jurisdiction in which the Company and
its Subsidiaries operate or conduct business for each year or period for which
such returns are required to be filed and shall cause such returns to be timely
filed. Upon request of any Member, the Company shall furnish to such Member a
copy of each such tax return; and
(ii)    The Company shall furnish to each Member (a) as soon as reasonably
practical after the end of each Fiscal Year and in any event by August 1, all
information concerning the Company and its Subsidiaries required for the
preparation of tax returns of such Members (or any beneficial owner(s) of such
Member), including a report (including Schedule K-1), indicating each Member’s
share of the Company’s taxable income, gain, credits, losses and deductions for
such year, in sufficient detail to enable such Member to prepare its federal,
state and other tax returns; provided that estimates of such information
believed by the Managing Member in good faith to be reasonable shall be provided
by April 1, (b) as soon as reasonably possible after the close of the relevant
fiscal period, but in no event later than ten days prior to the date an
estimated tax payment is due, such information concerning the Company as is
required to enable such Member (or any beneficial owner of such Member) to pay
estimated taxes and (c) as soon as reasonably possible after a request by such
Member, such other information concerning the Company and its Subsidiaries that
is reasonably requested by such Member for compliance with its tax obligations
(or the tax obligations of any beneficial owner(s) of such Member) or for tax
planning purposes.
(e)     Inconsistent Positions. No Member shall take a position on its income
tax return with respect to any item of Company income, gain, deduction, loss or
credit that is different from the position taken on the Company’s income tax
return with respect to such item unless such Member notifies the Company of the
different position the Member desires to take and the Company’s regular tax
advisors, after consulting with the Member, are unable to provide an opinion
that (after taking into account all of the relevant facts and circumstances) the
arguments in favor of the Company’s position outweigh the arguments in favor of
the Member’s position.

Section 3.04.    Books and Records. The Company shall keep full and accurate
books of account and other records of the Company at its principal place of
business. For so long as the Substantial Ownership Requirement is met, each
Non-Pubco Member shall have any right to inspect the books and records of Pubco,
the Company or any of its Subsidiaries; provided that (i) such inspection shall
be at reasonable times and upon reasonable prior notice to the Company, but not
more frequently than once per calendar quarter and (ii) neither Pubco, the
Company nor any of its Subsidiaries shall be required to disclose (x) any
information the Managing Member determines to be competitively sensitive, (y)
any privileged information of Pubco, the Company or any of its Subsidiaries so
long as the Company has used commercially reasonable efforts to enter into an
arrangement pursuant to which it may provide such information to the Non-Pubco
Members, as the case may be, without the loss of any such privilege, or (z) the
Member Schedule or related information described in Section 3.01(b).

ARTICLE 4
PUBCO OWNERSHIP; RESTRICTIONS ON PUBCO STOCK

Section 4.01.    Pubco Ownership. (a) Except as otherwise determined by Pubco,
if at any time Pubco issues a share of Class A Common Stock or any other Equity
Security of Pubco entitled to any economic rights (including in the IPO) (an
“Economic Pubco Security”) with regard thereto (other than Class B Common Stock,
or other Equity Security of Pubco not entitled to any economic rights with
respect thereto), (i) the Company shall issue to Pubco one LLC Unit (if Pubco
issues a share of Class A Common Stock) or such other Equity Security of the
Company (if Pubco issues an Economic Pubco Security other than Class A Common
Stock) corresponding to the Economic Pubco Security, and with substantially the
same rights to dividends and distributions (including distributions upon
liquidation) and other economic rights as those of such Economic Pubco Security
and (i) the net proceeds received by Pubco with respect to the corresponding
Economic Pubco Security, if any, shall be concurrently contributed to the
Company; provided, however, that if Pubco issues any Economic Pubco Securities,
some or all of the net proceeds of which are to be used to fund expenses or
other obligations of Pubco for which Pubco would be permitted a distribution
pursuant to ‎Section 5.03(c), then Pubco shall not be required to transfer such
net proceeds to the Company which are used or will be used to fund such expenses
or obligations and provided, further, that if Pubco issues any shares of Class A
Common Stock (including in the IPO) in order to purchase or fund the purchase
from a Non-Pubco Member of a number of LLC Units


19    



--------------------------------------------------------------------------------




(and shares of Class B Common Stock) or to purchase or fund the purchase of
shares of Class A Common Stock, in each case equal to the number of shares of
Class A Common Stock issued, then the Company shall not issue any new LLC Units
in connection therewith and Pubco shall not be required to transfer such net
proceeds to the Company (it being understood that such net proceeds shall
instead be transferred to such Non-Pubco Member or transferor of Class A Common
Stock, as applicable, as consideration for such purchase).
(b)    For the avoidance of doubt, this ‎Article 4 shall apply to the issuance
and distribution to holders of shares of Pubco Common Stock of rights to
purchase Equity Securities of Pubco under a “poison pill” or similar
shareholders rights plan (it also being understood that upon redemption or
exchange of LLC Units (including any such right to purchase LLC Units in the
Company) for shares of Class A Common Stock, such Class A Common Stock will be
issued together with a corresponding right to purchase Equity Securities of
Pubco).
(c)    If at any time Pubco issues one or more shares of Class A Common Stock in
connection with an equity incentive program, whether such share or shares are
issued upon exercise of an option, settlement of a restricted stock unit, as
restricted stock or otherwise, the Company shall issue to Pubco a corresponding
number of LLC Units; provided that Pubco shall be required to concurrently
contribute the net proceeds (if any) received by Pubco from or otherwise in
connection with such corresponding issuance of one or more shares of Class A
Common Stock, including the exercise price of any option exercised, to the
Company. If any such shares of Class A Common Stock so issued by Pubco in
connection with an equity incentive program are subject to vesting or forfeiture
provisions, then the LLC Units that are issued by the Company to Pubco in
connection therewith in accordance with the preceding provisions of this
‎Section 4.01(c) shall be subject to vesting or forfeiture on the same basis; if
any of such shares of Class A Common Stock vest or are forfeited, then a
corresponding number of the LLC Units issued by the Company in accordance with
the preceding provisions of this ‎Section 4.01(c) shall automatically vest or be
forfeited. Any cash or property held by either Pubco or the Company or on
either’s behalf in respect of dividends paid on restricted Class A Common Stock
that fails to vest shall be returned to the Company upon the forfeiture of such
restricted Class A Common Stock.

Section 4.02.    Restrictions on Pubco Common Stock. (a) Except as otherwise
determined by the Managing Member in accordance with ‎Section 4.02(d), (i) the
Company may not issue any additional LLC Units to Pubco or any of its
Subsidiaries unless substantially simultaneously therewith Pubco or such
Subsidiary issues or sells an equal number of shares of Class A Common Stock to
another Person, (ii) the Company may not issue any additional LLC Units to any
Person (other than Pubco or any of its Subsidiaries) unless simultaneously
therewith Pubco issues or sells an equal number of shares of Class B Common
Stock to such Person and (iii) the Company may not issue any other Equity
Securities of the Company to Pubco or any of its Subsidiaries unless
substantially simultaneously therewith, Pubco or such Subsidiary issues or
sells, to


20    



--------------------------------------------------------------------------------




another Person, an equal number of shares of a new class or series of Equity
Securities of Pubco or such Subsidiary with substantially the same rights to
dividends and distributions (including distributions upon liquidation) and other
economic rights as those of such Equity Securities of the Company.
(b)    Except as otherwise determined by the Managing Member in accordance with
‎Section 4.02(d), (i) Pubco and its Subsidiaries may not redeem, repurchase or
otherwise acquire any shares of Class A Common Stock unless substantially
simultaneously therewith the Company redeems, repurchases or otherwise acquires
from Pubco or any of its Subsidiaries an equal number of LLC Units for the same
price per security (or, if Pubco uses funds received from distributions from the
Company or the net proceeds from an issuance of Class A Common Stock to fund
such redemption, repurchase or acquisition, then the Company shall cancel an
equal number of LLC Units for no consideration) and (i) Pubco and its
Subsidiaries may not redeem or repurchase any other Equity Securities of Pubco
unless substantially simultaneously therewith the Company redeems or repurchases
from Pubco or any of its Subsidiaries an equal number of Equity Securities of
the Company of a corresponding class or series with substantially the same
rights to dividends and distributions (including distributions upon liquidation)
or other economic rights as those of such Equity Securities of Pubco for the
same price per security (or, if Pubco uses funds received from distributions
from the Company or the net proceeds from an issuance of Equity Securities other
than Class A Common Stock to fund such redemption, repurchase or acquisition,
then the Company shall cancel an equal number of its corresponding Equity
Securities for no consideration). Except as otherwise determined by the Managing
Member in accordance with ‎Section 4.02(d), (x) the Company may not redeem,
repurchase or otherwise acquire LLC Units from Pubco or any of its Subsidiaries
unless substantially simultaneously Pubco or such Subsidiary redeems,
repurchases or otherwise acquires an equal number of Class A Common Stock for
the same price per security from holders thereof (except that if the Company
cancels LLC Units for no consideration as described in ‎Section 4.02(b)(i), then
the price per security need not be the same) and (y) the Company may not redeem,
repurchase or otherwise acquire any other Equity Securities of the Company from
Pubco or any of its Subsidiaries unless substantially simultaneously Pubco or
such Subsidiary redeems, repurchases or otherwise acquires for the same price
per security an equal number of Equity Securities of Pubco of a corresponding
class or series with substantially the same rights to dividends and
distributions (including dividends and distributions upon liquidation) and other
economic rights as those of such Equity Securities of Pubco (except that if the
Company cancels Equity Securities for no consideration as described in ‎Section
4.02(b)(ii), then the price per security need not be the same). Notwithstanding
the immediately preceding sentence, to the extent that any consideration payable
to Pubco in connection with the redemption or repurchase of any shares or other
Equity Securities of Pubco or any of its Subsidiaries consists (in whole or in
part) of shares or such other Equity Securities (including, for the avoidance of
doubt, in connection with the cashless exercise of an option or warrant), then
redemption or repurchase of the corresponding LLC Units or other Equity
Securities of the Company shall be effectuated in an


21    



--------------------------------------------------------------------------------




equivalent manner (except if the Company cancels LLC Units or other Equity
Securities for no consideration as described in this ‎Section 4.02(b)).
(c)     The Company shall not in any manner effect any subdivision (by any stock
or unit split, stock or unit dividend or distribution, reclassification,
reorganization, recapitalization or otherwise) or combination (by reverse stock
or unit split, reclassification, reorganization, recapitalization or otherwise)
of the outstanding LLC Units unless accompanied by a substantively identical
subdivision or combination, as applicable, of the outstanding Pubco Common
Stock, with corresponding changes made with respect to any other exchangeable or
convertible securities. Pubco shall not in any manner effect any subdivision (by
any stock or unit split, stock or unit dividend or distribution,
reclassification, reorganization, recapitalization or otherwise) or combination
(by reverse stock or unit split, reclassification, reorganization,
recapitalization or otherwise) of the outstanding Pubco Common Stock unless
accompanied by a substantively identical subdivision or combination, as
applicable, of the outstanding LLC Units, with corresponding changes made with
respect to any other exchangeable or convertible securities.
(d)    Notwithstanding anything to the contrary in this ‎Article 4:
(i)    if at any time the Managing Member shall determine that any debt
instrument of Pubco, the Company or its Subsidiaries shall not permit Pubco or
the Company to comply with the provisions of ‎Section 4.02(a) or ‎Section
4.02(b) in connection with the issuance, redemption or repurchase of any shares
of Class A Common Stock or other Equity Securities of Pubco or any of its
Subsidiaries or any Units or other Equity Securities of the Company, then the
Managing Member may in good faith implement an economically equivalent
alternative arrangement without complying with such provisions; provided that,
in the case that any such alternative arrangement is implemented because of
restrictions in any debt instrument, such arrangement shall also be subject to
the prior written consent (not to be unreasonably withheld) of the Non-Pubco
Members, in each case for so long as the Substantial Ownership Requirement is
met; and
(ii)    if (x) Pubco incurs any indebtedness and desires to transfer the
proceeds of such indebtedness to the Company and (y) Pubco is unable to lend the
proceeds of such indebtedness to the Company on an equivalent basis because of
restrictions in any debt instrument of Pubco, the Company or its Subsidiaries,
then notwithstanding ‎Section 4.02(a) or ‎Section 4.02(b), the Managing Member
may in good faith implement an economically equivalent alternative arrangement
in connection with the transfer of proceeds to the Company using
non-participating preferred Equity Securities of the Company without complying
with such provisions; provided that, in the case that any such alternative
arrangement is implemented because of restrictions in any debt instrument, such
arrangement shall also be subject to the prior written consent (not to be
unreasonably withheld)


22    



--------------------------------------------------------------------------------




of the Non-Pubco Members, in each case for so long as the Substantial Ownership
Requirement is met.

ARTICLE 5    
CAPITAL CONTRIBUTIONS; CAPITAL ACCOUNTS;
DISTRIBUTIONS; ALLOCATIONS

Section 5.01.    Capital Contributions. (a) From and after the date hereof, no
Member shall have any obligation to the Company, to any other Member or to any
creditor of the Company to make any further Capital Contribution, except as
expressly provided in ‎Section 4.01(a), Section 4.01(c) or Section 10.03.
(b)    Except as expressly provided herein, no Member, in its capacity as a
Member, shall have the right to receive any cash or any other property of the
Company.

Section 5.02.    Capital Accounts.
(a)    Maintenance of Capital Accounts. The Company shall maintain a Capital
Account for each Member on the books of the Company in accordance with the
provisions of Treasury Regulations Section 1.704-1(b)(2)(iv) and, to the extent
consistent with such provisions, the following provisions:
(i)    Each Member listed on the Member Schedule shall be credited with the
Reorganization Date Capital Account Balance set forth on the Member Schedule.
The Member Schedule shall be amended by the Managing Member after the closing of
the IPO and from time to time to reflect adjustments to the Members’ Capital
Accounts made in accordance with Sections ‎5.02(a)(ii), ‎5.02(a)(iii),
‎5.02(a)(iv), ‎5.02(c) or otherwise.
(ii)    To each Member’s Capital Account there shall be credited: (A) such
Member’s Capital Contributions, (A) such Member’s distributive share of Net
Income and any item in the nature of income or gain that is allocated pursuant
to ‎Section 5.04 and (A) the amount of any Company liabilities assumed by such
Member or that are secured by any Property distributed to such Member.
(iii)    To each Member’s Capital Account there shall be debited: (A) the amount
of money and the Carrying Value of any Property distributed to such Member
pursuant to any provision of this Agreement, (A) such Member’s distributive
share of Net Loss and any items in the nature of expenses or losses that are
allocated to such Member pursuant to ‎Section 5.04 and (A) the amount of any
liabilities of such Member assumed by the Company or that are secured by any
Property contributed by such Member to the Company.
(iv)    In determining the amount of any liability for purposes of subparagraphs
‎(ii) and ‎(iii) above there shall be taken into account Section 752(c)


23    



--------------------------------------------------------------------------------




of the Code and any other applicable provisions of the Code and the Treasury
Regulations.
The foregoing provisions and the other provisions of this Agreement relating to
the maintenance of Capital Accounts are intended to comply with Treasury
Regulations Section 1.704-1(b) and shall be interpreted and applied in a manner
consistent with such Treasury Regulations. In the event that the Managing Member
shall reasonably determine that it is prudent to modify the manner in which the
Capital Accounts or any debits or credits thereto are maintained (including
debits or credits relating to liabilities that are secured by contributed or
distributed Property or that are assumed by the Company or the Members), the
Managing Member may make such modification so long as such modification will not
have any effect on the amounts distributed to any Person pursuant to ‎Article 12
upon the dissolution of the Company. The Managing Member also shall (i) make any
adjustments that are necessary or appropriate to maintain equality between
Capital Accounts of the Members and the amount of capital reflected on the
Company’s balance sheet, as computed for book purposes, in accordance with
Treasury Regulations Section 1.704-1(b)(2)(iv)(g), and (ii) make any appropriate
modifications in the event unanticipated events might otherwise cause this
Agreement not to comply with Treasury Regulations Section 1.704-1(b).
(b)    Succession to Capital Accounts. In the event any Person becomes a
Substitute Member in accordance with the provisions of this Agreement, such
Substitute Member shall succeed to the Capital Account of the former Member (the
“Transferor Member”) to the extent such Capital Account relates to the
Transferred Units.
(c)    Adjustments of Capital Accounts. The Company shall revalue the Capital
Accounts of the Members in accordance with Treasury Regulations Section
1.704-1(b)(2)(iv)(f) (a “Revaluation”) at the following times: (i) immediately
prior to the contribution of more than a de minimis amount of money or other
property to the Company by a new or existing Member as consideration for one or
more Units; (i) the distribution by the Company to a Member of more than a de
minimis amount of property in respect of one or more Units; (i) the issuance by
the Company of more than a de minimis amount of Units as consideration for the
provision of services to or for the benefit of the Company (as described in
Treasury Regulations Section 1.704-1(b)(2)(iv)(f)(5)(iii)); and (i) the
liquidation of the Company within the meaning of Treasury Regulations Section
1.704-1(b)(2)(ii)(g); provided, however, that adjustments pursuant to clauses
‎(i), ‎(ii) and ‎(iii) above shall be made only if the Managing Member
reasonably determines that such adjustments are necessary or appropriate to
reflect the relative economic interest of the Members.
(d)    No Member shall be entitled to withdraw capital or receive distributions
except as specifically provided herein. A Member shall have no obligation to the
Company, to any other Member or to any creditor of the Company to restore any
negative balance in the Capital Account of such Member. Except as expressly
provided elsewhere herein, no interest shall be paid on the balance in any
Member’s Capital Account.


24    



--------------------------------------------------------------------------------




(e)    Whenever it is necessary for purposes of this Agreement to determine a
Member’s Capital Account on a per Unit basis, such amount shall be determined by
dividing the Capital Account of such Member attributable to the applicable class
of Units held of record by such Member by the number of Units of such class held
of record by such Member.
(f)    Notwithstanding anything to the contrary in this ‎Section 5.02, it is
intended that each Member’s Capital Account per Unit be equal to each of the
other Members’ Capital Account per Unit. If at any time there is a difference
between a Member’s Capital Account per Unit and the other Members’ Capital
Accounts per Unit, the Company shall make appropriate adjustments with respect
to the Members’ Capital Accounts to eliminate or minimize such difference.

Section 5.03.    Amounts and Priority of Distributions. (a) Distributions
Generally. Except as otherwise provided in ‎Section 12.02, distributions shall
be made to the Members as set forth in this ‎Section 5.03, at such times and in
such amounts as the Managing Member, in its sole discretion, shall determine.
(b)    Distributions to the Members. Subject to Sections ‎5.03(e), and ‎5.03(f),
at such times and in such amounts as the Managing Member, in its sole
discretion, shall determine, distributions shall be made to the Members in
proportion to their respective Percentage Interests.
(c)    Pubco Distributions. Notwithstanding the provisions of ‎Section 5.03(b),
the Managing Member, in its sole discretion, may authorize that cash be paid to
Pubco or any of its Subsidiaries (which payment shall be made without pro rata
distributions to the other Members) in exchange for the redemption, repurchase
or other acquisition of Units held by Pubco or any of its Subsidiaries to the
extent that such cash payment is used to redeem, repurchase or otherwise acquire
an equal number of shares of Class A Common Stock in accordance with ‎Section
4.02(b).
(d)    Distributions in Kind. Any distributions in kind shall be made at such
times and in such amounts as the Managing Member, in its sole discretion, shall
determine based on their fair market value as determined by the Managing Member
in the same proportions as if distributed in accordance with ‎Section 5.03(b),
with all Members participating in proportion to their respective Percentage
Interests. If cash and property are to be distributed in kind simultaneously,
the Company shall distribute such cash and property in kind in the same
proportion to each Member.
(e)    Tax Distributions.
(i)    Notwithstanding any other provision of this ‎Section 5.03 to the
contrary, to the extent permitted by Applicable Law and consistent with the
Company’s obligations to its creditors as reasonably determined by the Managing
Member, the Company shall make cash distributions by wire transfer of
immediately available funds pursuant to this ‎Section 5.03(e)(i) to each Member


25    



--------------------------------------------------------------------------------




with respect to its Units at least two (2) Business Days prior to the date on
which any U.S. federal corporate estimated tax payments are due, in an amount
equal to such Member’s Tax Distribution Amount, if any; provided that the
Managing Member shall have no liability to any Member in connection with any
underpayment of estimated taxes, so long as cash distributions are made in
accordance with this ‎Section 5.03(e)(i) and the Tax Distribution Amounts are
determined as provided in paragraph (i) of the definition of Tax Distribution
Amount.
(ii)    On any date that the Company makes a distribution to the Members with
respect to their Units under a provision of ‎Section 5.03 other than this
‎Section 5.03(e), if the Tax Distribution Amount is greater than zero, the
Company shall designate all or a portion of such distribution as a Tax
Distribution with respect to a Member’s Units to the extent of the Tax
Distribution Amount with respect to such Member’s Units as of such date (but not
to exceed the amount of such distribution). For the avoidance of doubt, such
designation shall be performed with respect to all Members with respect to which
there is a Tax Distribution Amount as of such date.
(iii)    Notwithstanding any other provision of this ‎Section 5.03 to the
contrary, if the Tax Distribution Amount for such Fiscal Year is greater than
zero, to the extent permitted by Applicable Law and consistent with the
Company’s obligations to its creditors as reasonably determined by the Managing
Member, the Company shall make additional distributions under this ‎Section
5.03(e)(iii) to the extent of such Tax Distribution Amount for such Fiscal Year
as soon as reasonably practicable after the end of such Fiscal Year (or as soon
as reasonably practicable after any event that subsequently adjusts the taxable
income of such Fiscal Year).
(iv)    Under no circumstances shall Tax Distributions reduce the amount
otherwise distributable to any Member pursuant to this ‎Section 5.03 (other than
this ‎Section 5.03(e)) after taking into account the effect of Tax Distributions
on the amount of cash or other assets available for distribution by the Company.
(v)    For the avoidance of doubt, Tax Distributions shall be made to all
Members on a pro rata basis in accordance with their Percentage Interests,
notwithstanding the differing amount of tax liabilities of such Members.
(f)    Assignment. Each Member and its Permitted Transferees shall have the
right to assign to any Transferee of LLC Units, pursuant to a Transfer made in
compliance with this Agreement, the right to receive any portion of the amounts
distributable or otherwise payable to such Member pursuant to ‎Section 5.03(b).

Section 5.04.    Allocations. (a) Net Income and Net Loss. Except as otherwise
provided in this Agreement, and after giving effect to the special allocations
set forth in ‎Section 5.04(b), ‎Section 5.04(c) and ‎Section 5.04(d), Net Income
and Net Loss (and, to


26    



--------------------------------------------------------------------------------




the extent necessary, individual items of income, gain, loss, deduction or
credit) of the Company shall be allocated among the Members in a manner such
that the Capital Account of each Member, immediately after making such
allocation, is, as nearly as possible, equal to (i) the distributions that would
be made to such Member pursuant to ‎Section 5.03(b) if the Company were
dissolved, its affairs wound up and its assets sold for cash equal to their
Carrying Value, all Company liabilities were satisfied (limited with respect to
each nonrecourse liability to the Carrying Value of the assets securing such
liability), and the net assets of the Company were distributed, in accordance
with ‎Section 5.03(b), to the Members immediately after making such allocation,
minus (ii) such Member’s share of Company Minimum Gain and Member Nonrecourse
Debt Minimum Gain, computed immediately prior to the hypothetical sale of
assets.
(b)    Special Allocations. The following special allocations shall be made in
the following order:
(i)    Minimum Gain Chargeback. Except as otherwise provided in Treasury
Regulations Section 1.704-2(f), notwithstanding any other provision of this
‎Article 5, if there is a net decrease in Company Minimum Gain during any Fiscal
Year, each Member shall be specially allocated items of Company income and gain
for such Fiscal Year (and, if necessary, subsequent Fiscal Years) in an amount
equal to such Member’s share of the net decrease in Company Minimum Gain,
determined in accordance with Treasury Regulations Section 1.704-2(g).
Allocations pursuant to the immediately preceding sentence shall be made in
proportion to the respective amounts required to be allocated to each Member
pursuant thereto. The items to be so allocated shall be determined in accordance
with Treasury Regulations Section 1.704-2(f)(6) and 1.704-2(j)(2). This ‎Section
5.04(b)(i) is intended to comply with the minimum gain chargeback requirement in
Treasury Regulations Section 1.704-2(f) and shall be interpreted consistently
therewith.
(ii)    Member Minimum Gain Chargeback. Except as otherwise provided in Treasury
Regulations Section 1.704-2(i)(4), notwithstanding any other provision of this
‎Article 5, if there is a net decrease in Member Nonrecourse Debt Minimum Gain
attributable to a Member Nonrecourse Debt during any Fiscal Year, each Member
who has a share of the Member Nonrecourse Debt Minimum Gain attributable to such
Member Nonrecourse Debt, determined in accordance with Treasury Regulations
Section 1.704-2(i)(5), shall be specially allocated items of Company income and
gain for such Fiscal Year (and, if necessary, subsequent Fiscal Years) in an
amount equal to such Member’s share of the net decrease in Member Nonrecourse
Debt Minimum Gain attributable to such Member Nonrecourse Debt, determined in
accordance with Treasury Regulations Section 1.704-2(i)(4). Allocations pursuant
to the previous sentence shall be made in proportion to the respective amounts
required to be allocated to each Member pursuant thereto. The items to be so
allocated shall be determined in accordance with Treasury Regulations Sections
1.704-2(i)(4) and 1.704-2(j)(2). This ‎Section


27    



--------------------------------------------------------------------------------




5.04(b)(ii) is intended to comply with the minimum gain chargeback requirement
in Treasury Regulations Section 1.704-2(i)(4) and shall be interpreted
consistently therewith.
(iii)    Qualified Income Offset. In the event any Member unexpectedly receives
any adjustments, allocations, or distributions described in Treasury Regulations
Sections 1.704-1(b)(2)(ii)(d)(4), 1.704-1(b)(2)(ii)(d)(5) or Section
1.704-1(b)(2)(ii)(d)(6), items of Company income and gain shall be specially
allocated to such Member in an amount and manner sufficient to eliminate, to the
extent required by the Treasury Regulations, the Adjusted Capital Account
Deficit of the Member as promptly as possible; provided that an allocation
pursuant to this ‎Section 5.04(b)(iii) shall be made only if and to the extent
that the Member would have an Adjusted Capital Account Deficit after all other
allocations provided for in this ‎Article 5 have been tentatively made as if
this ‎Section 5.04(b)(iii) were not in the Agreement.
(iv)    Nonrecourse Deductions. Nonrecourse Deductions for any Fiscal Year shall
be specially allocated to the Members in a manner determined by the Managing
Member consistent with Treasury Regulations Sections 1.704-2(b) and 1.704-2(c).
(v)    Member Nonrecourse Deductions. Any Member Nonrecourse Deductions for any
Fiscal Year shall be specially allocated to the Member who bears the economic
risk of loss with respect to the Member Nonrecourse Debt to which such Member
Nonrecourse Deductions are attributable in accordance with Treasury Regulations
Sections 1.704-2(i)(1) and 1.704-2(j)(1).
(vi)    Section 754 Adjustments. (A) To the extent an adjustment to the adjusted
tax basis of any Company asset pursuant to Sections 734(b) or 743(b) of the Code
is required pursuant to Treasury Regulations Section 1.704-1(b)(2)(iv)(m)(4) to
be taken into account in determining Capital Accounts as a result of a
distribution other than in liquidation of a Member’s interest in the Company or
as a result of a Transfer of a Member’s interest in the Company, as the case may
be, the amount of such adjustment shall be treated as an item of gain (if the
adjustment increases the basis of such asset) or loss (if the adjustment
decreases the basis of such asset) from the disposition of the asset and shall
be taken into account for purposes of computing Net Income and Net Loss. (A) To
the extent an adjustment to the adjusted tax basis of any Company asset pursuant
to Sections 734(b) or 743(b) of the Code is required, pursuant to Treasury
Regulations Section 1.704-1(b)(2)(iv)(m)(2) or Section 1.704-1(b)(2)(iv)(m)(4),
to be taken into account in determining Capital Accounts as the result of a
distribution to a Member in complete liquidation of such Member’s interest in
the Company, the amount of such adjustment to Capital Accounts shall be treated
as an item of gain (if the adjustment increases the basis of the asset) or loss
(if the adjustment decreases such basis) and such gain or loss shall be
specially allocated to such


28    



--------------------------------------------------------------------------------




Members in accordance with their interests in the Company in the event Treasury
Regulations Section 1.704-1(b)(2)(iv)(m)(2) applies, or to the Member to whom
such distribution was made in the event Treasury Regulations Section
1.704-1(b)(2)(iv)(m)(4) applies.
(c)    Curative Allocations. The allocations set forth in ‎Section 5.04(b)(i)
through ‎Section 5.04(b)(vi) and ‎Section 5.04(d) (the “Regulatory Allocations”)
are intended to comply with certain requirements of the Treasury Regulations. It
is the intent of the Members that, to the extent possible, all Regulatory
Allocations shall be offset either with other Regulatory Allocations or with
special allocations of other items of Company income, gain, loss, or deduction
pursuant to this ‎Section 5.04(c). Therefore, notwithstanding any other
provision of this ‎Article 5 (other than the Regulatory Allocations), the
Managing Member shall make such offsetting special allocations of Company
income, gain, loss, or deduction in whatever manner it determines appropriate so
that, after such offsetting allocations are made, each Member’s Capital Account
balance is, to the extent possible, equal to the Capital Account balance such
Member would have had if the Regulatory Allocations were not part of the
Agreement and all Company items were allocated pursuant to ‎Section 5.04.
(d)    Loss Limitation. Net Loss (or individual items of loss or deduction)
allocated pursuant to ‎Section 5.04 hereof shall not exceed the maximum amount
of Net Loss (or individual items of loss or deduction) that can be allocated
without causing any Member to have an Adjusted Capital Account Deficit at the
end of any Fiscal Year. In the event some but not all of the Members would have
Adjusted Capital Account Deficits as a consequence of an allocation of Net Loss
(or individual items of loss or deduction) pursuant to ‎Section 5.04 hereof, the
limitation set forth in this ‎Section 5.04(d) shall be applied on a Member by
Member basis and Net Loss (or individual items of loss or deduction) not
allocable to any Member as a result of such limitation shall be allocated to the
other Members in accordance with the positive balances in such Member’s Capital
Accounts so as to allocate the maximum permissible Net Loss to each Member under
Treasury Regulations Section 1.704-1(b)(2)(ii)(d). Any reallocation of Net Loss
pursuant to this ‎(d) shall be subject to chargeback pursuant to the curative
allocation provision of ‎Section 5.04(c).

Section 5.05.    Other Allocation Rules. (a) Interim Allocations Due to
Percentage Adjustment. If a Percentage Interest is the subject of a Transfer or
the Members’ interests in the Company change pursuant to the terms of the
Agreement during any Fiscal Year, the amount of Net Income and Net Loss (or
items thereof) to be allocated to the Members for such entire Fiscal Year shall
be allocated to the portion of such Fiscal Year which precedes the date of such
Transfer or change (and if there shall have been a prior Transfer or change in
such Fiscal Year, which commences on the date of such prior Transfer or change)
and to the portion of such Fiscal Year which occurs on and after the date of
such Transfer or change (and if there shall be a subsequent Transfer or change
in such Fiscal Year, which precedes the date of such subsequent Transfer or
change), in accordance with an interim closing of the books, and the amounts of
the items so allocated to each such


29    



--------------------------------------------------------------------------------




portion shall be credited or charged to the Members in accordance with ‎Section
5.04 as in effect during each such portion of the Fiscal Year in question. Such
allocation shall be in accordance with Section 706 of the Code and the
regulations thereunder and made without regard to the date, amount or receipt of
any distributions that may have been made with respect to the transferred
Percentage Interest to the extent consistent with Section 706 of the Code and
the regulations thereunder. As of the date of such Transfer, the Transferee
Member shall succeed to the Capital Account of the Transferor Member with
respect to the transferred Units.
(b)    Tax Allocations: Code Section 704(c). In accordance with Section 704(c)
of the Code and the Treasury Regulations thereunder, income, gain, loss, and
deduction with respect to any Property contributed to the capital of the Company
and with respect to reverse Code Section 704(c) allocations described in
Treasury Regulations 1.704-3(a)(6) shall, solely for tax purposes, be allocated
among the Members so as to take account of any variation between the adjusted
basis of such Property to the Company for federal income tax purposes and its
initial Carrying Value or its Carrying Value determined pursuant to Treasury
Regulation 1.704-1(b)(2)(iv)(f) (computed in accordance with the definition of
Carrying Value) using the traditional allocation method without curative
allocations under Treasury Regulation 1.704-3(b). Any elections or other
decisions relating to such allocations shall be made by the Managing Member in
any manner that reasonably reflects the purpose and intention of this Agreement.
Allocations pursuant to this ‎Section 5.05(b), Section 704(c) of the Code (and
the principles thereof), and Treasury Regulation 1.704-1(b)(4)(i) are solely for
purposes of federal, state, and local taxes and shall not affect, or in any way
be taken into account in computing, any Member’s Capital Account or share of Net
Income, Net Loss, other items, or distributions pursuant to any provision of
this Agreement (except for, in the case of reverse Code Section 704(c)
allocations, Tax Distributions).

Section 5.06.    Tax Withholding; Withholding Advances. (a) Tax Withholding.
(i)    If requested by the Managing Member, each Member shall, if able to do so,
deliver to the Managing Member: (A) an affidavit in form satisfactory to the
Company that the applicable Member (or its partners, as the case may be) is not
subject to withholding under the provisions of any federal, state, local,
foreign or other law; (B) any certificate that the Company may reasonably
request with respect to any such laws; and/or (C) any other form or instrument
reasonably requested by the Company relating to any Member’s status under such
law. In the event that a Member fails or is unable to deliver to the Company an
affidavit described in subclause ‎(A) of this clause ‎(i), the Company may
withhold amounts from such Member in accordance with ‎Section 5.06(b).
(ii)    After receipt of a written request of any Member, the Company shall
provide such information to such Member and take such other action as may be
reasonably necessary to assist such Member in making any necessary filings,
applications or elections to obtain any available exemption from, or any
available


30    



--------------------------------------------------------------------------------




refund of, any withholding imposed by any foreign taxing authority with respect
to amounts distributable or items of income allocable to such Member hereunder
to the extent not adverse to the Company or any Member. In addition, the Company
shall, at the request of any Member, make or cause to be made (or cause the
Company to make) any such filings, applications or elections; provided that any
such requesting Member shall cooperate with the Company, with respect to any
such filing, application or election to the extent reasonably determined by the
Company and that any filing fees, taxes or other out-of-pocket expenses
reasonably incurred and related thereto shall be paid and borne by such
requesting Member or, if there is more than one requesting Member, by such
requesting Members in accordance with their Relative Percentage Interests.
(b)    Withholding Advances. To the extent the Company is required by Applicable
Law to withhold or to make tax payments on behalf of or with respect to any
Member (including backup withholding and any tax payment made by the Company
pursuant to Section 6225 of the Code that is attributable to such Member)
(“Withholding Advances”), the Company may withhold such amounts and make such
tax payments as so required.
(c)     Repayment of Withholding Advances. All Withholding Advances made on
behalf of a Member, plus interest thereon at a rate equal to the Prime Rate as
of the date of such Withholding Advances plus 2.0% per annum, shall (i) be paid
on demand by the Member on whose behalf such Withholding Advances were made (it
being understood that no such payment shall increase such Member’s Capital
Account), or (i) with the consent of the Managing Member and the affected Member
be repaid by reducing the amount of the current or next succeeding distribution
or distributions that would otherwise have been made to such Member or, if such
distributions are not sufficient for that purpose, by so reducing the proceeds
of liquidation otherwise payable to such Member. Whenever repayment of a
Withholding Advance by a Member is made as described in clause ‎(ii) of this
‎Section 5.06(c), for all other purposes of this Agreement such Member shall be
treated as having received all distributions (whether before or upon any
Dissolution Event) unreduced by the amount of such Withholding Advance and
interest thereon.
(d)    Withholding Advances — Reimbursement of Liabilities. Each Member hereby
agrees to reimburse the Company for any liability with respect to Withholding
Advances (including interest thereon) required or made on behalf of or with
respect to such Member (including penalties imposed with respect thereto). The
obligation of a Member to reimburse the Company for taxes pursuant to this
‎Section 5.06 shall continue after such Member Transfers its LLC Units with
respect to all payments or allocations to such Member were made prior to the
date of such Transfer.

ARTICLE 6    
CERTAIN TAX MATTERS


31    



--------------------------------------------------------------------------------





Section 6.01.    Tax Matters Representative. Pubco is hereby appointed the “tax
matters partner” or the “partnership representative,” as the case may be (in
each case, the “Tax Matters Representative”), of the Company under Section 6231
of the Code prior to the enactment of U.S. Public Law 114-74 or Section 6223 of
the Code, as applicable.  The Company shall not be obligated to pay any fees or
other compensation to the Tax Matters Representative in its capacity as such,
but the Company shall reimburse the Tax Matters Representative for all
reasonable out-of-pocket costs and expenses (including attorneys’ and other
professional fees) incurred by it in its capacity as Tax Matters
Representative.  The Company shall defend, indemnify, and hold harmless the Tax
Matters Representative against any and all liabilities sustained or incurred as
a result of any act or decision concerning Company tax matters and within the
scope of such Member’s responsibilities as Tax Matters Representative, so long
as such act or decision was done or made in good faith and does not constitute
gross negligence or willful misconduct. The Members acknowledge that the Company
shall make the election described in Section 6226 of the Code, unless the Tax
Matter Representative determines not to make such election in its sole
discretion.

Section 6.02.     Section 754 Elections. The Company shall make, and shall cause
any Subsidiary of the Company that is treated as a partnership for U.S. federal
income tax purposes to make, a timely election under Section 754 of the Code
(and a corresponding election under state and local law) effective starting with
the taxable year ended December 31, 2018, and the Managing Member shall not take
any action to revoke such elections.

Section 6.03.     Debt Allocation. Indebtedness of the Company treated as
“excess nonrecourse liabilities” (as defined in Treasury Regulation Section
1.752-3(a)(3)) shall be allocated among the Members based on their Percentage
Interests.

ARTICLE 7    
MANAGEMENT OF THE COMPANY

Section 7.01.    Management by the Managing Member. Except as otherwise
specifically set forth in this Agreement, the Managing Member shall be deemed to
be a “manager” for purposes of applying the Delaware Act. Except as expressly
provided in this Agreement or the Delaware Act, the day-to-day business and
affairs of the Company and its Subsidiaries shall be managed, operated and
controlled by the Managing Member in accordance with the terms of this Agreement
and no other Members shall have management authority or rights over the Company
or its Subsidiaries. The Managing Member is, to the extent of its rights and
powers set forth in this Agreement, an agent of the Company for the purpose of
the Company’s and its Subsidiaries’ business, and the actions of the Managing
Member taken in accordance with such rights and powers, shall bind the Company
(and no other Members shall have such right). Except as expressly provided in
this Agreement, the Managing Member shall have all necessary powers to carry out
the purposes, business, and objectives of the Company and its Subsidiaries. The
Managing Member shall have the power and authority to delegate to one or more
other Persons the Managing Member’s rights and powers to manage and control the
business and affairs of the Company, including to delegate to agents and
employees of a Member or the Company (including any officers or Subsidiary
thereof), and to delegate by a management agreement or another agreement with,
or otherwise to, other Persons. The


32    



--------------------------------------------------------------------------------




Managing Member may authorize any Person (including any Member or officer of the
Company) to enter into and perform any document on behalf of the Company or any
Subsidiary.

Section 7.02.    Withdrawal of the Managing Member. Pubco may withdraw as the
Managing Member and appoint as its successor, at any time upon written notice to
the Company, (i) any wholly-owned Subsidiary of Pubco, (ii) any Person of which
Pubco is a wholly-owned Subsidiary, (iii) any Person into which Pubco is merged
or consolidated or (iv) any transferee of all or substantially all of the assets
of Pubco, which withdrawal and replacement shall be effective upon the delivery
of such notice. No appointment of a Person other than Pubco (or its successor,
as applicable) as Managing Member shall be effective unless Pubco (or its
successor, as applicable) and the new Managing Member (as applicable) provide
all other Members with contractual rights, directly enforceable by such other
Members against the new Managing Member, to cause the new Managing Member to
comply with all the Managing Member’s obligations under this Agreement and the
Reorganization Documents.

Section 7.03.    Decisions by the Members. (a) Other than the Managing Member,
the Members shall take no part in the management of the Company’s business and
shall transact no business for the Company and shall have no power to act for or
to bind the Company. The Managing Member shall not (i) engage in any
non-Business activity or (ii) own any material assets other than Units and/or
any cash or other property or assets distributed by, or otherwise received from,
the Company, without the prior written consent of the Members, unless the
Managing Member determines in good faith that such actions or ownership are in
the best interest of the Company; provided, however, that the Company may engage
any Member or principal, partner, member, shareholder or interest holder thereof
as an employee, independent contractor or consultant to the Company, in which
event the duties and liabilities of such individual or firm with respect to the
Company as an employee, independent contractor or consultant shall be governed
by the terms of such engagement with the Company.
(b)    Except as expressly provided herein, the Members shall not have the power
or authority to vote, approve or consent to any matter or action taken by the
Company. Except as otherwise provided herein, any proposed matter or action
subject to the vote, approval or consent of the Members shall require the
approval of (i) a majority in interest of the Members or such class of Members,
as the case may be (by (x) resolution at a duly convened meeting of the Members,
or (y) written consent of the Members). Except as expressly provided herein, all
Members shall vote together as a single class on any matter subject to the vote,
approval or consent of the Members. In the case of any such approval, a majority
in interest of the Members may call a meeting of the Members at such time and
place or by means of telephone or other communications facility that permits all
persons participating in such meeting to hear and speak to each other for the
purpose of a vote thereon. Notice of any such meeting shall be required, which
notice shall include a brief description of the action or actions to be
considered by the Members. Unless waived by any such Member in writing, notice
of any such meeting shall be given to each


33    



--------------------------------------------------------------------------------




Member at least four (4) days prior thereto. Attendance or participation of a
Member at a meeting shall constitute a waiver of notice of such meeting, except
when such Member attends or participates in the meeting for the express purpose
of objecting at the beginning thereof to the transaction of any business because
the meeting is not properly called or convened. Any action required or permitted
to be taken at any meeting of the Members may be taken without a meeting, if a
consent in writing, setting forth the actions so taken, shall be signed by
Members sufficient to approve such action pursuant to this ‎Section 7.03(b). A
copy of any such consent in writing will be provided to the Members promptly
thereafter.

Section 7.04.    Duties. (a) The parties acknowledge that the Managing Member
will take action through its board of directors and officers, and that the
members of the Managing Member’s board of directors and its officers will owe
fiduciary duties to the stockholders of the Managing Member. The Managing Member
will use all commercially reasonable and appropriate efforts and means, as
determined in good faith by the Managing Member, to minimize any conflict of
interest between the Members, on the one hand, and the stockholders of the
Managing Member, on the other hand, and to effectuate any transaction that
involves or affects any of the Company, the Managing Member, the Members and/or
the stockholders of the Managing Member in a manner that does not (i)
disadvantage the Members or their interests relative to the stockholders of the
Managing Member, (ii) advantage the stockholders of the Managing Member relative
to the Members or (iii) treats the Members and the stockholders of the Managing
Member differently; provided that in the event of a conflict between the
interests of the stockholders of the Managing Member and the interests of the
Members other than the Managing Member, such other Members agree that the
Managing Member shall discharge its fiduciary duties to such other Members by
acting in the best interests of the Managing Member’s stockholders.

Section 7.05.    Officers. (a) Appointment of Officers. The Managing Member may
appoint individuals as officers (“Officers”) of the Company, which may include
such officers as the Managing Member determines are necessary and appropriate.
No
Officer need be a Member. An individual may be appointed to more than one
office. If an Officer is also an officer of the Managing Member, then Section
7.04 shall apply to such Officer in the same manner as it applies to the
Managing Member.
(b)    Authority of Officers. The Officers shall have the duties, rights, powers
and authority as may be prescribed by the Managing Member from time to time.
(c)    Removal, Resignation and Filling of Vacancy of Officers. The Managing
Member may remove any Officer, for any reason or for no reason, at any time. Any
Officer may resign at any time by giving written notice to the Company, and such
resignation shall take effect at the date of the receipt of that notice or any
later time specified in that notice; provided that, unless otherwise specified
in that notice, the acceptance of the resignation shall not be necessary to make
it effective. Any such resignation shall be without prejudice to the rights, if
any, of the Company or such Officer under this Agreement. A vacancy in any
office because of death, resignation, removal or otherwise shall be filled by
the Managing Member.

ARTICLE 8
TRANSFERS OF INTERESTS

Section 8.01.    Restrictions on Transfers. (a) Except as expressly permitted by
‎Section 8.02, and subject to ‎Section 8.01(b), ‎Section 8.01(c), ‎Section
8.01(d) and ‎Section 8.01(e), any underwriter lock-up agreement applicable to
such Member and/or any other agreement between such Member and the Company,
Pubco or any of their controlled Affiliates, without the prior written approval
of the Managing Member, no Member shall directly or indirectly Transfer all or
any part of its Units or any right or economic interest pertaining thereto,
including the right to vote or consent on any matter or to receive or have any
economic interest in distributions or advances from the Company pursuant
thereto, to any Person that is not a Permitted Transferee. Any such Transfer
which is not in compliance with the provisions of this Agreement shall be deemed
a Transfer by such Member of Units in violation of this Agreement (and a breach
of this Agreement by such Member) and shall be null and void ab initio.
Notwithstanding anything to the contrary in this ‎Article 8, (i) Section 10.04
of this Agreement shall govern the exchange of LLC


34    



--------------------------------------------------------------------------------




Units for shares of Class A Common Stock, and an exchange pursuant to, and in
accordance with, Section 10.04 of this Agreement shall not be considered a
“Transfer” for purposes of this Agreement, and (i) any other Transfer of shares
of Class A Common Stock shall not be considered a “Transfer” for purposes of
this Agreement.
(b)    Except as otherwise expressly provided herein, it shall be a condition
precedent to any Transfer otherwise permitted or approved pursuant to this
‎Article 8 that:
(i)    the Transferor shall have provided to the Company prior notice of such
Transfer; and
(ii)    the Transfer shall comply with all Applicable Laws and the Managing
Member shall be reasonably satisfied that such Transfer will not result in a
violation of the Securities Act.
(c)    Notwithstanding any other provision of this Agreement to the contrary, no
Member shall directly or indirectly Transfer all or any part of its Units or any
right or economic interest pertaining thereto if such Transfer, in the
reasonable discretion of the Managing Member, would cause the Company to be
classified as a “publicly traded partnership” as that term is defined in Section
7704 of the Code and Regulations promulgated thereunder.
(d)    Any Transfer of Units pursuant to this Agreement, including this ‎Article
8, shall be subject to the provisions of ‎Section 3.01 and ‎Section 3.02.
(e)    If there is a Transfer of Units to Permitted Transferees pursuant to this
Agreement, the Units held by each such Permitted Transferee shall be included in
calculating the Substantial Ownership Requirement.

Section 8.02.    Certain Permitted Transfers. Notwithstanding anything to the
contrary herein but subject to ‎Section 8.01(b) and ‎Section 8.01(c), the
following Transfers shall be permitted:
(a)    Any Transfer by any Member of its Units pursuant to a Disposition Event
(as such term is defined in the certificate of incorporation of Pubco);
(b)    Any grant of a bona fide security interest in, or a bona fide pledge of,
Units to J.P. Morgan Chase & Co. or an affiliated entity or to any other
financial institution that is approved by the Managing Member as collateral to
secure indebtedness and any Transfer pursuant to the enforcement of such
collateral;
(c)    At any time, any Transfer by any Member of Units to any Transferee
approved in writing by the Managing Member (not to be unreasonably withheld), it
being understood that it shall be reasonable for the Managing Member to withhold
such consent if the Managing Member reasonably determines that such Transfer
would materially increase the risk that the Company would be classified as a
“publicly traded partnership” as that term is defined in Section 7704 of the
Code and Regulations promulgated thereunder; and
(d)    The Transfer of all or any portion of a Member’s Units to a Permitted
Transferee of such Member.

Section 8.03.    Distributions. Notwithstanding anything in this ‎Article 8 or
elsewhere in this Agreement to the contrary, if a Member Transfers all or any
portion of its Units after the designation of a record date and declaration of a
distribution pursuant to ‎Article 5 and before the payment date of such
distribution, the transferring Member (and not the Person acquiring all or any
portion of its LLC Units) shall be entitled to receive such distribution in
respect of such transferred LLC Units.

Section 8.04.    Registration of Transfers. When any Units are Transferred in
accordance with the terms of this Agreement, the Company shall cause such
Transfer to be registered on the books of the Company.


35    



--------------------------------------------------------------------------------





ARTICLE 9
CERTAIN OTHER AGREEMENTS

Section 9.01.    Non-Compete; Non-Disparagement. Each Restricted Person agrees
for the benefit of the Company and Pubco that:
(a)    Unless otherwise specified in a separate agreement with the Company, the
Restricted Person shall not, from and after the date the Restricted Person first
acquires, directly or indirectly, any LLC Units until the date that is five (5)
years after the date on which the Restricted Person no longer holds any LLC
Units, either directly or indirectly, do any of the following: (i) directly or
indirectly engage in any Competitive Activity, or (ii) solicit, or assist in the
solicitation of, any Person who either is or has been an employee, producer or
independent contractor of the Company or any of its Subsidiaries within the
prior six (6) months for the purpose of inducing such Person to terminate his or
her employment or relationship with the Company or its Subsidiary in order to
work for Restricted Person or any other Person, whether or not a Competitive
Enterprise.
(b)    The Restricted Person shall not take, and the Restricted Person shall
take reasonable steps to cause its Affiliates not to take, any action or make
any public statement, whether or not in writing, that disparages or denigrates
the Company or any of its Subsidiaries (the “Company Parties”) or their
respective directors, officers, employees, members, representatives and agents.
(c)    Each Restricted Person agrees that (i) the agreements and covenants
contained in this ‎Section 9.01 are reasonable in scope and duration, an
integral part of the transactions contemplated by this Agreement and the
Reorganization Documents, and necessary to protect and preserve the Members’ and
Company Parties’ legitimate business interests and to prevent any unfair
advantage conferred on such Restricted Person taking into account and in
specific consideration of the undertakings and obligations of the parties under
the Agreement and the Reorganization Documents, (ii) but for each Restricted
Person’s agreement to be bound by the agreements and covenants contained under
this ‎Section 9.01, the Members and the Company Parties would not have entered
into or consummated those transactions contemplated in the Agreement and the
Reorganization Documents and (iii) that irreparable harm would result to the
Members and the Company Parties as a result of a violation or breach (or
potential violation or breach) by such Restricted Person (or its Affiliates) of
this ‎Section 9.01. In addition, each Member agrees that Pubco and the Company
shall have the right to specifically enforce the provisions of this ‎Section
9.01 in any state or federal court located in any jurisdiction deemed necessary
by Pubco or the Company to enforce such covenants, in addition to any other
remedy to which such parties are entitled at law or in equity. If a final
judgment of a court of competent jurisdiction or other Governmental Authority
determines that any term, provision, covenant or restriction contained in this
‎Section 9.01 is invalid or unenforceable, then the parties hereto agree that
the court of competent jurisdiction or other Governmental Authority will have
the power to modify this ‎Section 9.01 (including by reducing the scope,
duration or geographic area of the term or provision, deleting


36    



--------------------------------------------------------------------------------




specific words or phrases or replacing any invalid or unenforceable term or
provision with a term or provision that is valid and enforceable and that comes
closest to expressing the intention of the invalid or unenforceable term or
provision) so as to effect the original intention of the invalid or
unenforceable term or provision. To the fullest extent permitted by law, in the
event that any proceeding is brought under or in connection with this ‎Section
9.01, the prevailing party in such proceeding (whether at final or on appeal)
shall be entitled to recover from the other party all costs, expenses, and
reasonable attorneys’ fees incident to any such proceeding. The term “prevailing
party” as used herein means the party in whose favor the final judgment or award
is entered in any such proceeding.
(d)    Notwithstanding anything to the contrary, this Section 9.01 is in
addition to, and does not supplant, supersede, modify or limit in any manner,
any other non-competition, non-solicitation, non-piracy or other similar
obligations imposed on a Restricted Person, whether imposed by law (including
the Restricted Person’s fiduciary duties to the Company) or by contract
(including contracts entered into prior to or concurrently with the Restricted
Person’s execution of this Agreement).

Section 9.02.    Company Call Right. (a) In connection with any Involuntary
Transfer by any Non-Pubco Member, the Company or the Managing Member may, in the
Managing Member’s sole discretion, elect to purchase from such Member and/or
such Transferee(s) in such Involuntary Transfer (each, a “Call Member”) any or
all of the Units so Transferred (“Call Units”), at any time by delivery of a
written notice (a “Call Notice”) to such Call Member. The Call Notice shall set
forth the Unit Redemption Price and the proposed closing date of such purchase
of such Call Units; provided that such closing date shall occur within ninety
(90) days following the date of such Call Notice. At the closing of any such
sale, in exchange for the payment by the Company or the Managing Member to such
Call Members of the Unit Redemption Price in cash, (i) each Call Member shall
deliver its Call Units, duly endorsed, or accompanied by written instruments of
transfer in form satisfactory to the Company or the Managing Member, as
applicable, duly executed by such Call Member and accompanied by all requisite
transfer taxes, if any, (ii) such Call Units shall be free and clear of any
Liens and (iii) each Call Member shall so represent and warrant and further
represent and warrant that it is the sole beneficial and record owner of such
Call Units. Following such closing, any such Call Member shall no longer be
entitled to any rights in respect of its Call Units, including any distributions
of the Company or Pubco thereupon (other than the payment of the Unit Redemption
Price at such closing), and, to the extent any such Call Member does not hold
any Units thereafter, shall thereupon cease to be a Member of the Company and,
to the extent any such Call Member does not hold any shares of Pubco Common
Stock thereafter, shall thereupon cease to be a stockholder of Pubco.

Section 9.03.    Preemptive Rights.
(a)    No Person shall have any preemptive, preferential or other similar right
with respect to (i) additional Capital Contributions; (ii) issuances or sales by
the Company of any class or series of Units, whether unissued or hereafter
created; (iii)


37    



--------------------------------------------------------------------------------




issuances of any obligations, evidences of indebtedness or other securities of
the Company convertible into or exchangeable for, or carrying or accompanied by
any rights to receive, purchase or subscribe to, any Units; (iv) issuances of
any right of subscription to or right to receive, or any warrant or option for
the purchase of, any Units; or (v) issuances or sales of any other securities
that may be issued or sold by the Company.

ARTICLE 10
REDEMPTION AND EXCHANGE RIGHTS

Section 10.01.    Redemption Right of a Member
(a) Notwithstanding any provision to the contrary in the Agreement but subject
to the terms of Section 10.02, Section 10.09 and/or any other agreement between
such Member and the Company, Pubco or any of their controlled Affiliates, and
without the need for approval by the Managing Member or consent by any other
Members, each Member (other than the Pubco Members) shall be entitled to cause
the Company to redeem (a “Redemption,” and, together with a Direct Exchange, as
defined below, an “Exchange”) all or any portion of its Units (the “Redemption
Right”) at any time following the expiration of any contractual lock-up period
relating to the shares of Pubco that may be applicable to such Member; provided
that the Managing Member may force a Member to exercise its Redemption Right at
any time following the expiration of such contractual lock-up period if such
member holds fewer than 100,000 LLC Units. A Member desiring to exercise its
Redemption Right (the “Redeeming Member”) shall exercise such right by giving
written notice (the “Redemption Notice”) to the Company with a copy to Pubco.
The Redemption Notice shall specify the number of Units (the “Redeemed Units”)
that the Redeeming Member intends to have the Company redeem and a date, not
less than ten (10) Business Days nor more than thirteen (13) Business


38    



--------------------------------------------------------------------------------




Days after delivery of such Redemption Notice (unless and to the extent that the
Managing Member in its sole discretion agrees in writing to waive such time
periods), on which exercise of the Redemption Right shall be completed (the
“Redemption Date”); provided that the Company, Pubco and the Redeeming Member
may change the number of Redeemed Units and/or the Redemption Date specified in
such Redemption Notice to another number and/or date by mutual agreement signed
in writing by each of them; provided further that a Redemption Notice may be
conditioned by the Redeeming Member on the closing of an underwritten
distribution of the shares of Class A Common Stock that may be issued in
connection with such proposed Redemption. Unless the Redeeming Member has timely
delivered a Retraction Notice as provided in ‎Section 10.01(b) or has revoked or
delayed a Redemption as provided in ‎Section 10.01(c), on the Redemption Date
(to be effective immediately prior to the close of business on the Redemption
Date) (i) the Redeeming Member shall transfer and surrender the Redeemed Units
to the Company, free and clear of all Liens, and (i) the Company shall (x)
cancel the Redeemed Units, (y) transfer to the Redeeming Member the
consideration to which the Redeeming Member is entitled under ‎Section 10.01(b),
and (z), if the Units are certificated, issue to the Redeeming Member a
certificate for a number of Units equal to the difference (if any) between the
number of Units evidenced by the certificate surrendered by the Redeeming Member
pursuant to clause ‎(i) of this ‎Section 10.01(a) and the Redeemed Units.
(b)    In exercising its Redemption Right, a Redeeming Member shall be entitled
to receive the number of shares of Class A Common Stock equal to the number of
Redeemed Units (the “Share Settlement”) or the immediately available funds in
U.S. dollars in an amount equal to the Redeemed Units Equivalent (the “Cash
Settlement”); provided that Pubco shall have the option as provided in ‎Section
10.03 and subject to ‎Section 10.01(d) to select whether the redemption payment
is made by means of a Share Settlement or a Cash Settlement. Within three (3)
Business Days of delivery of the Redemption Notice, Pubco shall give written
notice (the “Contribution Notice”) to the Company (with a copy to the Redeeming
Member) of its intended settlement method; provided that if Pubco does not
timely deliver a Contribution Notice, Pubco shall be deemed to have elected the
Share Settlement method. If Pubco elects the Cash Settlement method, the
Redeeming Member may retract its Redemption Notice by giving written notice (the
“Retraction Notice”) to the Company (with a copy to Pubco) within ten (10)
Business Days of delivery of the Contribution Notice. The timely delivery of a
Retraction Notice shall terminate all of the Redeeming Member’s, Company’s and
Pubco’s rights and obligations under this ‎Section 10.01 arising from the
Redemption Notice.
(c)    In the event that Pubco elects a Share Settlement in connection with a
Redemption, a Redeeming Member shall be entitled to revoke its Redemption Notice
or delay the consummation of a Redemption if any of the following conditions
exists: (i) any registration statement pursuant to which the resale of the Class
A Common Stock to be registered for such Redeeming Member at or immediately
following the consummation of the Redemption shall have ceased to be effective
pursuant to any action


39    



--------------------------------------------------------------------------------




or inaction by the SEC or no such resale registration statement has yet become
effective; (ii) Pubco shall have failed to cause any related prospectus to be
supplemented by any required prospectus supplement necessary to effect such
Redemption; (iii) Pubco shall have exercised its right to defer, delay or
suspend the filing or effectiveness of a registration statement and such
deferral, delay or suspension shall affect the ability of such Redeeming Member
to have its Class A Common Stock registered at or immediately following the
consummation of the Redemption; (iv) Pubco shall have disclosed to such
Redeeming Member any material non-public information concerning Pubco, the
receipt of which results in such Redeeming Member being prohibited or restricted
from selling Class A Common Stock at or immediately following the Redemption
without disclosure of such information (and Pubco does not permit disclosure);
(v) any stop order relating to the registration statement pursuant to which the
Class A Common Stock was to be registered by such Redeeming Member at or
immediately following the Redemption shall have been issued by the SEC; (vi)
there shall have occurred a material disruption in the securities markets
generally or in the market or markets in which the Class A Common Stock is then
traded; (vii) there shall be in effect an injunction, a restraining order or a
decree of any nature of any Governmental Entity that restrains or prohibits the
Redemption; (viii) if the Redeeming Member is a party to the Registration Rights
Agreement, Pubco shall have failed to comply in all material respects with its
obligations under the Registration Rights Agreement, and such failure shall have
affected the ability of such Redeeming Member to consummate the resale of Class
A Common Stock to be received upon such redemption pursuant to an effective
registration statement; (ix) the Redemption Date would occur three (3) Business
Days or less prior to, or during, any “black-out” or similar period under
Pubco’s policies covering trading in the Pubco’s securities to which the
applicable Redeeming Member is subject, which period restricts the ability of
such Redeeming Member to immediately resell shares of Class A Common Stock to be
delivered to such Redeeming Member in connection with a Share Settlement;
provided further, that in no event shall the Redeeming Member seeking to revoke
its Redemption Notice or delay the consummation of such Redemption and relying
on any of the matters contemplated in clauses ‎(i) through ‎(ix) above have
controlled or intentionally materially influenced any facts, circumstances, or
Persons in connection therewith (except in the good faith performance of his or
her duties as an officer or director of Pubco) in order to provide such
Redeeming Member with a basis for such delay or revocation. If a Redeeming
Member delays the consummation of a Redemption pursuant to this ‎Section
10.01(c), the Redemption Date shall occur on the fifth Business Day following
the date on which the conditions giving rise to such delay cease to exist (or
such earlier day as Pubco, the Company and such Redeeming Member may agree in
writing).
(d)    The number of shares of Class A Common Stock or the Redeemed Units
Equivalent that a Redeeming Member is entitled to receive under ‎Section
10.01(b) (whether through a Share Settlement or Cash Settlement) shall not be
adjusted on account of any distributions previously made with respect to the
Redeemed Units or dividends previously paid with respect to Class A Common
Stock; provided, however, that if a Redeeming Member causes the Company to
redeem Redeemed Units and the


40    



--------------------------------------------------------------------------------




Redemption Date occurs subsequent to the record date for any distribution with
respect to the Redeemed Units but prior to payment of such distribution, the
Redeeming Member shall be entitled to receive such distribution with respect to
the Redeemed Units on the date that it is made notwithstanding that the
Redeeming Member transferred and surrendered the Redeemed Units to the Company
prior to such date.

(e)    In the event of a reclassification or other similar transaction as a
result of which the shares of Class A Common Stock are converted into another
security, then in exercising its Redemption Right a Redeeming Member shall be
entitled to receive the amount of such security that the Redeeming Member would
have received if such Redemption Right had been exercised and the Redemption
Date had occurred immediately prior to the record date of such reclassification
or other similar transaction.
Section 10.02.    Restrictive Covenants
(a)    If prior to the execution of a Contribution and Exchange Agreement, a
Pre-IPO Holder was party to an Existing Unit Agreement (as defined in the
relevant Contribution and Exchange Agreement) and such Existing Unit Agreement
provided such Pre-IPO Holder with a “put right” (i.e., the right, at the
election of such Pre-IPO Holder, to require the Company or a Subsidiary thereof
to purchase the membership interests that were exchanged for LLC Units pursuant
to such Contribution and Exchange Agreement (the “Exchanged Units”) from such
Pre-IPO Holder) (a “Prior Put Right”) and such Prior Put Right is exercisable at
the time of the closing of the IPO with respect to all (or a portion) of the
Exchanged Units, then, solely with respect to the LLC Units received in exchange
therefor (the “Exercisable Units”), the Redemption Right shall be exercisable on
the terms and conditions set forth in Section 10.01.
(b)    Unless otherwise specified in a separate agreement with the Company, if
and to the extent that the Prior Put Right would not have been exercisable at
the time of the closing of the IPO with respect to all (or a portion) of a
Pre-IPO Holder’s Exchanged Units, then, solely with respect to the LLC Units
received in exchange therefor (the “Non-Exercisable Units”), such Pre-IPO Holder
shall not have the right to exercise (and agrees not to exercise or purport to
exercise) its Redemption Right until the date that the Prior Put Right would
have first become exercisable by its terms (as if the relevant Contribution and
Exchange Agreement had not been executed and such Pre-IPO Holder otherwise
continued to own the Exchanged Units throughout the applicable period, and
determined by assuming that exercise of the Prior Put Right would not have been
limited to any otherwise applicable equity purchase windows or similar
restrictions under the relevant Existing Unit Agreements). If the Prior Put
Right would have become exercisable in tranches, the Redemption Right shall
likewise become exercisable with respect to the Non-Exercisable Units held by
such Pre-IPO Holder on the same schedule, subject in all cases to the terms and
conditions of the this Agreement.
(i)    However, if the number of Exercisable Units (determined without regard to
this Section 10.02(b)(i)) would be less than twenty-five percent (25%) of the
total number of LLC Units held by such Pre-IPO Holder, then a number of
Non-Exercisable Units shall be treated for purposes hereof as Exercisable Units
so that, as of the closing of the IPO, at least twenty-five percent (25%) of the
total number of LLC Units held by such Pre-IPO Holder are Exercisable Units. If
the Prior Put Right would have become exercisable in tranches, then the
Non-Exercisable Units that are converted into Exercisable Units under this
Section 10.02(b)(i) shall come from the tranche that is furthest in time after
the IPO Closing Date.
(c)    For the avoidance of doubt, the restrictions under this Section
10.02(c)(i) shall not restrict a Pre-IPO Holder’s right to participate in a
Pubco Offer or an exchange following a Disposition Event as set forth in Section
10.05, and (ii) do not apply with respect to a Prior Put Right if the relevant
Pre-IPO Holder’s ability to exercise was contingent on such Pre-IPO Holder’s
death, termination of employment or similar future event. In addition, for the
avoidance of doubt, the reference to Prior Put Rights in this Agreement shall
not be construed as granting any additional “put rights” to any Pre-IPO Holder
with respect to LLC Units.
(d)    If and to the extent that a Pre-IPO Holder’s Exchanged Units were
unvested and subject to forfeiture under the terms of an Existing Unit Agreement
at the time of the closing of the IPO, then such restrictions shall continue to
apply to the LLC Units issued in exchange for such Exchanged Units.
Section 10.03.    Election and Contribution of Pubco. In connection with the
exercise of a Redeeming Member’s Redemption Rights under ‎Section 10.01(a),
Pubco shall contribute to the Company the consideration the Redeeming Member is
entitled to receive under ‎Section 10.01(b). Pubco, at its option, shall
determine whether to contribute, pursuant to ‎Section 10.01(b), the Share
Settlement or the Cash Settlement. Unless the Redeeming Member has timely
delivered a Retraction Notice as provided in ‎Section 10.01(b), or has revoked
or delayed a Redemption as provided in ‎Section 10.01(c), on the Redemption Date
(to be effective immediately prior to the close of business on the Redemption
Date) (i) Pubco shall make its Capital Contribution to the Company (in the form
of the Share Settlement or the Cash Settlement) required under this Section
10.03, and (ii) the Company shall issue to Pubco a number of Units equal to the
number of Redeemed Units surrendered by the Redeeming Member. Notwithstanding
any other provisions of this Agreement to the contrary, in the event that Pubco
elects a Cash Settlement, Pubco shall only be obligated to contribute to the
Company an amount in respect of such Cash Settlement equal to the net proceeds
(after deduction of any underwriters’ discounts or commissions and brokers’ fees
or commissions) from the sale by Pubco of a number of shares of Class A Common
Stock equal to the number of Redeemed Units to be redeemed with respect to such
Cash Settlement, provided that Pubco’s Capital Account shall be increased by an
amount equal to any discount relating to such sale of shares of Class A Common
Stock. The timely delivery of a Retraction Notice shall terminate all of the
Company’s and Pubco’s rights and obligations under this ‎Section 10.03 arising
from the Redemption Notice.


41    



--------------------------------------------------------------------------------





Section 10.04.    Exchange Right of Pubco
(a)    Notwithstanding anything to the contrary in this ‎Article 10, but subject
to the terms of Section 10.09, Pubco may, in its sole and absolute discretion,
elect to effect on the Redemption Date the exchange of Redeemed Units for the
Share Settlement or Cash Settlement, as the case may be, through a direct
exchange of such Redeemed Units and such consideration between the Redeeming
Member and Pubco (a “Direct Exchange”). Upon such Direct Exchange pursuant to
this ‎Section 10.04, Pubco shall acquire the Redeemed Units and shall be treated
for all purposes of this Agreement as the owner of such Units.
(b)    Pubco may, at any time prior to a Redemption Date, deliver written notice
(an “Exchange Election Notice”) to the Company and the Redeeming Member setting
forth its election to exercise its right to consummate a Direct Exchange;
provided that such election does not prejudice the ability of the parties to
consummate a Redemption or Direct Exchange on the Redemption Date. An Exchange
Election Notice may be revoked by Pubco at any time; provided that any such
revocation does not prejudice the ability of the parties to consummate a
Redemption or Direct Exchange on the Redemption Date. The right to consummate a
Direct Exchange in all events shall be exercisable for all the Redeemed Units
that would have otherwise been subject to a Redemption. Except as otherwise
provided by this ‎Section 10.04, a Direct Exchange shall be consummated pursuant
to the same timeframe and in the same manner as the relevant Redemption would
have been consummated if Pubco had not delivered an Exchange Election Notice.

Section 10.05.    Tender Offers and Other Events with Respect to Pubco
(a)    In the event that a tender offer, share exchange offer, issuer bid,
take-over bid, recapitalization or similar transaction with respect to Class A
Common Stock (a “Pubco Offer”) is proposed by Pubco or is proposed to Pubco or
its stockholders and approved by the board of directors of Pubco or is otherwise
effected or to be effected with the consent or approval of the board of
directors of Pubco, the holders of LLC Units (other than the Pubco Members)
shall be permitted to participate in such Pubco Offer by delivery of a notice of
exchange (which notice of exchange shall be effective immediately prior to the
consummation of such Pubco Offer (and, for the avoidance of doubt, shall be
contingent upon such Pubco Offer and not be effective if such Pubco Offer is not
consummated)). In the case of a Pubco Offer proposed by Pubco, Pubco will use
its reasonable efforts expeditiously and in good faith to take all such actions
and do all such things as are necessary or desirable to enable and permit the
holders of LLC Units (other than the Pubco Members) to participate in such Pubco
Offer to the same extent or on an economically equivalent basis as the holders
of shares of Class A Common Stock without discrimination; provided, that without
limiting the generality of this sentence, Pubco will use its reasonable efforts
expeditiously and in good faith to ensure that such holders may participate in
each such Pubco Offer without being required to exchange LLC Units to the extent
such participation is practicable. For the avoidance of doubt (but subject to
‎Section 10.05(c)), in no event shall the holders of LLC Units be entitled to
receive in such Pubco Offer aggregate consideration for each LLC Unit that is
greater than the consideration payable in respect of each share of Class A
Common Stock in connection with a Pubco Offer.
(b)    Notwithstanding any other provision of this Agreement, if a Disposition
Event (as such term is defined in the Pubco certificate of incorporation) is
approved by the board of directors of Pubco and consummated in accordance with
Applicable Law, at the request of the Company (or following such Disposition
Event, its successor) or Pubco (or following such Disposition Event, its
successor), each of the holders of LLC Units shall be required to exchange with
Pubco, at any time and from time to time after, or simultaneously with, the
consummation of such Disposition Event, all of such holder’s LLC Units for
aggregate consideration for each LLC Unit that is equivalent to the
consideration payable in respect of each share of Class A Common Stock in
connection with the Disposition Event, provided, however, that in the event of a
Disposition Event intended to qualify as a reorganization within the meaning of
Section 368(a) of the Code or as a transfer described in Section 351(a) or
Section 721 of the Code, a holder shall not be required to exchange LLC Units
pursuant to this ‎Section 10.05(b) unless, as a part of such transaction, the
holders are permitted to exchange their LLC Units for securities in a
transaction that is expected to permit such exchange without current recognition
of gain or loss, for U.S. and non-U.S. tax purposes, for the direct and indirect
holders of LLC Units (except to the extent that property other than securities
is received in such exchange), based on a “should” or “will” level opinion from
independent tax counsel of recognized standing and expertise.


42    



--------------------------------------------------------------------------------




(c)    Notwithstanding any other provision of this Agreement, in a Disposition
Event, payments under or in respect of the Tax Receivable Agreement shall not be
considered part of the consideration payable in respect of any LLC Unit or share
of Class A Common Stock in connection with such Disposition Event for the
purposes of ‎Section 10.05(a) and ‎Section 10.05(b).

Section 10.06.    Reservation of Shares of Class A Common Stock; Certificate of
Pubco. At all times Pubco shall reserve and keep available out of its authorized
but unissued Class A Common Stock, solely for the purpose of issuance upon a
Redemption or Direct Exchange, such number of shares of Class A Common Stock as
shall be issuable upon any such Redemption or Direct Exchange pursuant to Share
Settlements; provided that nothing contained herein shall be construed to
preclude Pubco from satisfying its obligations in respect of any such Redemption
or Direct Exchange by delivery of purchased Class A Common Stock (which may or
may not be held in the treasury of Pubco) or the delivery of cash pursuant to a
Cash Settlement. Pubco shall deliver Class A Common Stock that has been
registered under the Securities Act with respect to any Redemption or Direct
Exchange to the extent a registration statement is effective and available for
such shares. Pubco covenants that all Class A Common Stock issued upon a
Redemption or Direct Exchange will, upon issuance, be validly issued, fully paid
and non-assessable. The provisions of this ‎Article 10 shall be interpreted and
applied in a manner consistent with the corresponding provisions of Pubco’s
certificate of incorporation.

Section 10.07.    Effect of Exercise of Redemption or Exchange Right. This
Agreement shall continue notwithstanding the consummation of a Redemption or
Direct Exchange and all governance or other rights set forth herein shall be
exercised by the remaining Members and the Redeeming Member (to the extent of
such Redeeming Member’s remaining interest in the Company). No Redemption or
Direct Exchange shall relieve such Redeeming Member of any prior breach of this
Agreement.

Section 10.08.    Tax Treatment. Unless otherwise required by applicable Law,
the parties hereto acknowledge and agree a Redemption or a Direct Exchange, as
the case may be, shall be treated as a direct exchange between Pubco and the
Redeeming Member for U.S. federal and applicable state and local income tax
purposes.
Section 10.09.    Additional Exchange Restrictions. Notwithstanding anything to
the contrary herein:
(a)    No Exchange shall be permitted (and, if attempted, shall be void ab
initio) if, in the good faith determination of the Managing Member or the
Company, such an Exchange would pose a material risk that the Company would be a
“publicly traded partnership” as that term is defined in Section 7704 of the
Code and Regulations promulgated thereunder.
(b)    If the Managing Member determines at any time, in its sole discretion
after consultation with the Company’s tax advisors, either (i) that the Company
does not then satisfy the “safe harbor” requirements under Treasury Regulation
Section 1.7704-1(h) (the “100 Partner Safe Harbor”), or (ii) there is a
reasonable possibility that the Company will not satisfy the 100 Partner Safe
Harbor at any time during the current or next taxable year, the Managing Member
and the Company may impose such restrictions on, and impose such requirements on
and procedures with respect to, Exchanges from time to time as the Managing
Member and/or the Company may determine, in their sole discretion, to be
necessary or advisable so that the Company is not treated as a “publicly traded
partnership” under Section 7704 of the Code and such restrictions, requirements
and procedures shall remain in effect unless and until the Managing Member
determines otherwise. Without limiting the discretion of the Managing Member
and/or the Company under this Section 10.09(b) to impose any restrictions,
requirements or procedures on


43    



--------------------------------------------------------------------------------




Exchanges, such restrictions, requirements and procedures may include one or
more of the following:
(i)    providing that Members are permitted to effect Exchanges during a taxable
year of the Company only on one or more of up to four specified dates determined
by the Managing Member (each a “Specified Exchange Date”);
(ii)    requiring a Member seeking to effect an Exchange to give the Company
irrevocable written notice of an election to effect an Exchange on a date that
is at least sixty (60) calendar days prior to the Specified Exchange Date on
which such Exchange is to occur; and
(iii)    providing that the number of Units that may be Exchanged or otherwise
transferred during the taxable year of the Company (other than in private
transfers described in Treasury Regulations Section 1.7704-1(e)) cannot exceed
10 percent of the total interest in the Company’s capital or profits (as
determined pursuant to Treasury Regulation Section 1.7704-1(k)).



ARTICLE 11
LIMITATION ON LIABILITY, EXCULPATION AND INDEMNIFICATION

Section 11.01.    Limitation on Liability. The debts, obligations and
liabilities of the Company, whether arising in contract, tort or otherwise,
shall be solely the debts, obligations and liabilities of the Company, and no
Covered Person shall be obligated personally for any such debt, obligation or
liability of the Company; provided that the foregoing shall not alter a Member’s
obligation to return funds wrongfully distributed to it.

Section 11.02.    Exculpation and Indemnification. (a) Subject to the duties of
the Managing Member and Officers set forth in ‎Section 7.01, neither the
Managing Member nor any other Covered Person described in clause (iii) of the
definition thereof shall be liable, including under any legal or equitable
theory of fiduciary duty or other theory of liability, to the Company or to any
other Covered Person for any losses, claims, damages or liabilities incurred by
reason of any act or omission performed or omitted by such Covered Person in
good faith on behalf of the Company. There shall be, and each Covered Person
shall be entitled to, a presumption that such Covered Person acted in good
faith.
(b)    A Covered Person shall be fully protected in relying in good faith upon
the records of the Company and upon such information, opinions, reports or
statements presented to the Company by any Person as to matters the Covered
Person reasonably believes are within such Person’s professional or expert
competence.
(c)    The Company shall indemnify, defend and hold harmless each Covered Person
against any losses, claims, damages, liabilities, expenses (including all
reasonable out-of-pocket fees and expenses of counsel and other advisors),
judgments, fines, settlements and other amounts arising from any and all claims,
demands, actions, suits or proceedings, in which such Covered Person may be
involved or become subject to, in


44    



--------------------------------------------------------------------------------




connection with any matter arising out of or in connection with the Company’s
business or affairs, or this Agreement or any related document, unless such
loss, claim, damage, liability, expense, judgment, fine, settlement or other
amount (i) is a result of a Covered Person not acting in good faith on behalf of
the Company or arose as a result of the willful commission by such Covered
Person of any act that is dishonest and materially injurious to the Company,
(ii) results from its contractual obligations under any Reorganization Document
to be performed in a capacity other than as a Covered Person or from the breach
by such Covered Person of ‎Section 9.01 or (iii) results from the breach by any
Member (in such capacity) of its contractual obligations under this Agreement.
If any Covered Person becomes involved in any capacity in any action, suit,
proceeding or investigation in connection with any matter arising out of or in
connection with the Company’s business or affairs, or this Agreement or any
related document (other than any Reorganization Document), other than (x) by
reason of any act or omission performed or omitted by such Covered Person that
was not in good faith on behalf of the Company or constituted a willful
commission by such Covered Person of an act that is dishonest and materially
injurious to the Company or (y) as a result of any breach by such Covered Person
of ‎Section 9.01, the Company shall reimburse such Covered Person for its
reasonable legal and other reasonable out-of-pocket expenses (including the cost
of any investigation and preparation) as they are incurred in connection
therewith; provided that such Covered Person shall promptly repay to the Company
the amount of any such reimbursed expenses paid to it if it shall be finally
judicially determined that such Covered Person was not entitled to
indemnification by, or contribution from, the Company in connection with such
action, suit, proceeding or investigation. If for any reason (other than the bad
faith of a Covered Person or the willful commission by such Covered Person of an
act that is dishonest and materially injurious to the Company) the foregoing
indemnification is unavailable to such Covered Person, or insufficient to hold
it harmless, then the Company shall contribute to the amount paid or payable by
such Covered Person as a result of such loss, claim, damage, liability, expense,
judgment, fine, settlement or other amount in such proportion as is appropriate
to reflect any relevant equitable considerations. There shall be, and each
Covered Person shall be entitled to, a rebuttable presumption that such Covered
Person acted in good faith.
(d)    The obligations of the Company under ‎Section 11.02(c) shall be satisfied
solely out of and to the extent of the Company’s assets, and no Covered Person
shall have any personal liability on account thereof.
(e)    Given that certain Jointly Indemnifiable Claims may arise by reason of
the service of a Covered Person to the Company and/or as a director, trustee,
officer, partner, member, manager, employee, consultant, fiduciary or agent of
other corporations, limited liability companies, partnerships, joint ventures,
trusts, employee benefit plans or other enterprises controlled by the Company
(collectively, the “Controlled Entities”), or by reason of any action alleged to
have been taken or omitted in any such capacity, the Company acknowledges and
agrees that the Company shall, and to the extent applicable shall cause the
Controlled Entities to, be fully and primarily responsible for the payment to
the Covered Person in respect of indemnification or advancement of all
out-of-pocket


45    



--------------------------------------------------------------------------------




costs of any type or nature whatsoever (including, without limitation, all
attorneys’ fees and related disbursements) in each case, actually and reasonably
incurred by or on behalf of a Covered Person in connection with either the
investigation, defense or appeal of a claim, demand, action, suit or proceeding
or establishing or enforcing a right to indemnification under this Agreement or
otherwise incurred in connection with a claim that is indemnifiable hereunder
(collectively, “Expenses”) in connection with any such Jointly Indemnifiable
Claim, pursuant to and in accordance with (as applicable) the terms of (i) the
Delaware Act, (ii) this Agreement, (iii) any other agreement between the Company
or any Controlled Entity and the Covered Person pursuant to which the Covered
Person is indemnified, (iv) the laws of the jurisdiction of incorporation or
organization of any Controlled Entity and/or (v) the certificate of
incorporation, certificate of organization, bylaws, partnership agreement,
operating agreement, certificate of formation, certificate of limited
partnership, certificate of qualification or other organizational or governing
documents of any Controlled Entity (‎(i) through ‎(v) collectively, the
“Indemnification Sources”), irrespective of any right of recovery the Covered
Person may have from the Indemnitee-Related Entities. Under no circumstance
shall the Company or any Controlled Entity be entitled to any right of
subrogation or contribution by the Indemnitee-Related Entities and no right of
advancement or recovery the Covered Person may have from the Indemnitee-Related
Entities shall reduce or otherwise alter the rights of the Covered Person or the
obligations of the Company or any Controlled Entity under the Indemnification
Sources. In the event that any of the Indemnitee-Related Entities shall make any
payment to the Covered Person in respect of indemnification or advancement of
Expenses with respect to any Jointly Indemnifiable Claim, (i) the Company shall,
and to the extent applicable shall cause the Controlled Entities to, reimburse
the Indemnitee-Related Entity making such payment to the extent of such payment
promptly upon written demand from such Indemnitee-Related Entity, (ii) to the
extent not previously and fully reimbursed by the Company and/or any Controlled
Entity pursuant to clause (i), the Indemnitee-Related Entity making such payment
shall be subrogated to the extent of the outstanding balance of such payment to
all of the rights of recovery of the Covered Person against the Company and/or
any Controlled Entity, as applicable, and (iii) the Covered Person shall execute
all papers reasonably required and shall do all things that may be reasonably
necessary to secure such rights, including the execution of such documents as
may be necessary to enable the Indemnitee-Related Entities effectively to bring
suit to enforce such rights. The Company and the Covered Person agree that each
of the Indemnitee-Related Entities shall be third-party beneficiaries with
respect to this ‎Section 11.02(e), entitled to enforce this ‎Section 11.02(e) as
though each such Indemnitee-Related Entity were a party to this Agreement. The
Company shall cause each of the Controlled Entities to perform the terms and
obligations of this ‎Section 11.02(e) as though each such Controlled Entity was
the “Company” under this Agreement. For purposes of this ‎Section 11.02(e), the
following terms shall have the following meanings:
(i)    The term “Indemnitee-Related Entities” means any corporation, limited
liability company, partnership, joint venture, trust, employee benefit plan or
other enterprise (other than the Company, any Controlled Entity or the insurer


46    



--------------------------------------------------------------------------------




under and pursuant to an insurance policy of the Company or any Controlled
Entity) from whom a Covered Person may be entitled to indemnification or
advancement of Expenses with respect to which, in whole or in part, the Company
or any Controlled Entity may also have an indemnification or advancement
obligation.
(ii)    The term “Jointly Indemnifiable Claims” shall be broadly construed and
shall include, without limitation, any claim, demand, action, suit or proceeding
for which the Covered Person shall be entitled to indemnification or advancement
of Expenses from both (i) the Company and/or any Controlled Entity pursuant to
the Indemnification Sources, on the one hand, and (ii) any Indemnitee-Related
Entity pursuant to any other agreement between any Indemnitee-Related Entity and
the Covered Person pursuant to which the Covered Person is indemnified, the laws
of the jurisdiction of incorporation or organization of any Indemnitee-Related
Entity and/or the certificate of incorporation, certificate of organization,
bylaws, partnership agreement, operating agreement, certificate of formation,
certificate of limited partnership or other organizational or governing
documents of any Indemnitee-Related Entity, on the other hand.

ARTICLE 12    
DISSOLUTION AND TERMINATION

Section 12.01.    Dissolution. (a) The Company shall not be dissolved by the
admission of Additional Members or Substitute Members pursuant to ‎Section 3.02.
(b)    No Member shall (i) resign from the Company prior to the dissolution and
winding up of the Company except in connection with a Transfer of Units pursuant
to the terms of this Agreement or (ii) take any action to dissolve, terminate or
liquidate the Company or to require apportionment, appraisal or partition of the
Company or any of its assets, or to file a bill for an accounting, except as
specifically provided in this Agreement, and each Member, to the fullest extent
permitted by Applicable Law, hereby waives any rights to take any such actions
under Applicable Law, including any right to petition a court for judicial
dissolution under Section 18-802 of the Delaware Act.
(c)    The Company shall be dissolved and its business wound up only upon the
earliest to occur of any one of the following events (each a “Dissolution
Event”):
(i)    The expiration of forty-five (45) days after the sale or other
disposition of all or substantially all the assets of the Company;
(ii)    upon the approval of the Managing Member;
(iii)    the entry of a decree of dissolution of the Company under §18-802 of
the Delaware Act; or


47    



--------------------------------------------------------------------------------




(iv)    at any time there are no members of the Company, unless the Company is
continued in accordance with the Delaware Act.
(d)    The death, retirement, resignation, expulsion, bankruptcy, insolvency or
dissolution of a Member or the occurrence of any other event that terminates the
continued membership of a Member of the Company shall not in and of itself cause
dissolution of the Company.

Section 12.02.    Winding Up of the Company. (a) The Managing Member shall
promptly notify the other Members of any Dissolution Event. Upon dissolution,
the Company’s business shall be liquidated in an orderly manner. The Managing
Member shall appoint a liquidating trustee to wind up the affairs of the Company
pursuant to this Agreement. In performing its duties, the liquidating trustee is
authorized to sell, distribute, exchange or otherwise dispose of the assets of
the Company in accordance with the Delaware Act and in any reasonable manner
that the liquidating trustee shall determine to be in the best interest of the
Members.
(b)    The proceeds of the liquidation of the Company shall be distributed in
the following order and priority:
(i)    first, to the creditors (including any Members or their respective
Affiliates that are creditors) of the Company in satisfaction of all of the
Company’s liabilities (whether by payment or by making reasonable provision for
payment thereof, including the setting up of any reserves which are, in the
judgment of the liquidating trustee, reasonably necessary therefor); and
(ii)    second, to the Members in the same manner as distributions under
‎Section 5.03(b).
(c)    Distribution of Property. In the event it becomes necessary in connection
with the liquidation of the Company to make a distribution of Property in-kind,
subject to the priority set forth in Section 12.02, the liquidating trustee
shall have the right to compel each Member to accept a distribution of any
Property in-kind (with such Property, as a percentage of the total liquidating
distributions to such Member, corresponding as nearly as possible to such
Member’s Percentage Interest), with such distribution being based upon the
amount of cash that would be distributed to such Members if such Property were
sold for an amount of cash equal to the fair market value of such Property, as
determined by the liquidating trustee in good faith, subject to the last
sentence of ‎Section 5.03(d).
(d)    In the event of a dissolution pursuant to ‎Section 12.01(c), the relative
economic rights of each class of Units immediately prior to such dissolution
shall be preserved to the greatest extent practicable with respect to
distributions made to Members pursuant to ‎Section 10.01(b) in connection with
such dissolution, taking into consideration tax and other legal constraints that
may adversely affect one or more parties to such dissolution and subject to
compliance with Applicable Laws.


48    



--------------------------------------------------------------------------------





Section 12.03.    Termination. The Company shall terminate when all of the
assets of the Company, after payment of or reasonable provision for the payment
of all debts and liabilities of the Company, shall have been distributed to the
Members in the manner provided for in this ‎Article 12, and the certificate of
formation of the Company shall have been cancelled in the manner required by the
Delaware Act.

Section 12.04.    Survival. Termination, dissolution, liquidation or winding up
of the Company for any reason shall not release any party from any liability
which at the time of such termination, dissolution, liquidation or winding up
already had accrued to any other party or which thereafter may accrue in respect
to any act or omission prior to such termination, dissolution, liquidation or
winding up.

ARTICLE 13    
MISCELLANEOUS

Section 13.01.    Expenses. Other than as set forth in Section 4.12 of the
Reorganization Agreement or as provided for in the Tax Receivable Agreement, the
Company shall (a) pay, or cause to be paid, all costs, fees, operating expenses,
administrative expenses and other expenses of the Company (including the costs,
fees and expenses of attorneys, accountants or other professionals and the
compensation of all personnel providing services to the Company) incurred in
pursuing and conducting, or otherwise related to, the business of the Company
and (b) in the sole discretion of the Managing Member, reimburse the Managing
Member for any out-of-pocket costs, fees and expenses incurred by it or its
Subsidiaries in connection therewith. To the extent that the Managing Member
reasonably determines in good faith that its expenses are related to the
business conducted by the Company and/or its Subsidiaries, then the Managing
Member may cause the Company to pay or bear all such expenses of the Managing
Member or its Subsidiaries, including, (i) costs of any securities offerings
(including any underwriters discounts and commissions), investment or
acquisition transaction (whether or not successful) not borne directly by
Members, (ii) compensation and meeting costs of its board of directors, (iii)
cost of periodic reports to its stockholders, (iv) any judgments, settlements,
penalties, fines or other costs and expenses in respect of any claims against,
or any litigation or proceedings involving, Pubco, (v) accounting and legal
costs, (vi) franchise taxes (which are not based on, or measured by, income),
(vii) payments in respect of Indebtedness and preferred stock, to the extent the
proceeds are used or will be used by Pubco or its Subsidiaries to pay expenses
or other obligations described in this ‎Section 13.01 (in either case only to
the extent economically equivalent Indebtedness or Equity Securities of the
Company were not issued to Pubco or its Subsidiaries), (viii) payments
representing interest with respect to payments not made when due under the terms
of the Tax Receivable Agreement and (ix) other fees and expenses in connection
with the maintenance of the existence of Pubco and its Subsidiaries (including
any costs or expenses associated with being a public company listed on a
national securities exchange),  provided that the Company shall not pay or bear
any income tax obligations of the Managing Member or its Subsidiaries pursuant
to this provision. Payments under


49    



--------------------------------------------------------------------------------




this ‎Section 13.01 are intended to constitute reasonable compensation for past
or present services and are not “distributions” within the meaning of §18-607 of
the Delaware Act.

Section 13.02.    Further Assurances. Each Member agrees to execute,
acknowledge, deliver, file and record such further certificates, amendments,
instruments and documents, and to do all such other acts and things, as may be
required by Applicable Law or as, in the reasonable judgment of the Managing
Member, may be necessary or advisable to carry out the intent and purposes of
this Agreement.

Section 13.03.    Notices. All notices, requests and other communications to (i)
The Villages Invesco LLC hereunder shall be in writing and shall be given to The
Villages Invesco LLC by hand-delivery or overnight courier service by certified
or registered mail at the address specified on the Member Schedule hereto or at
such other address as The Villages Invesco LLC may hereafter specify for the
purpose by notice to the other parties hereto and (ii) to any other party
hereunder shall be in writing (including facsimile transmission and electronic
mail (“e-mail”) transmission, so long as a receipt of such e-mail is requested
and received) and shall be given to such party at the address, facsimile number
or e-mail address specified for such party on the Member Schedule hereto, or to
such other address or facsimile number as such party may hereafter specify for
the purpose by notice to the other parties hereto. All such notices, requests
and other communications shall be deemed received on the date of receipt by the
recipient thereof if received prior to 5:00 p.m. on a Business Day in the place
of receipt. Otherwise, any such notice, request or communication shall be deemed
to have been received on the next succeeding Business Day in the place of
receipt. All such notices, requests and other communications to any party
hereunder shall be given to such party as follows:
If to Pubco or the Company:
c/o Baldwin Risk Partners, LLC
4010 Boy Scout Boulevard, Suite 200
Tampa, Florida 33607
Attention:    Trevor Baldwin or Kris Wiebeck
Facsimile:    (813) 984-3201
Email:        tbaldwin@bks-partners.com or
        kwiebeck@bks-partners.com


With copies (which shall not constitute actual notice) to:
Davis Polk & Wardwell LLP
450 Lexington Avenue
New York, New York 10017
Attention:    Richard D. Truesdell, Jr.
Facsimile:    (212) 701-5674    
E-mail:        richard.truesdell@davispolk.com




50    



--------------------------------------------------------------------------------





Section 13.04.    Binding Effect; Benefit; Assignment. (a) The provisions of
this Agreement shall be binding upon and shall inure to the benefit of the
parties hereto and their respective successors and assigns.
(b)    Except as provided in ‎Article 8, no Member may assign, delegate or
otherwise transfer any of its rights or obligations under this Agreement without
the consent of the Managing Member.

Section 13.05.    Jurisdiction. (a) The parties hereto agree that any suit,
action or proceeding seeking to enforce any provision of, or based on any matter
arising out of or in connection with, this Agreement or the transactions
contemplated hereby (whether brought by any party or any of its Affiliates or
against any party or any of its Affiliates) shall be brought in the Delaware
Chancery Court or, if such court shall not have jurisdiction, any federal court
located in the State of Delaware or other Delaware state


51    



--------------------------------------------------------------------------------




court, and each of the parties hereby irrevocably consents to the jurisdiction
of such courts (and of the appropriate appellate courts therefrom) in any such
suit, action or proceeding and irrevocably waives, to the fullest extent
permitted by law, any objection that it may now or hereafter have to the laying
of the venue of any such suit, action or proceeding in any such court or that
any such suit, action or proceeding brought in any such court has been brought
in an inconvenient forum. Process in any such suit, action or proceeding may be
served on any party anywhere in the world, whether within or without the
jurisdiction of any such court. Without limiting the foregoing, each party
agrees that service of process on such party as provided in Section 13.03 shall
be deemed effective service of process on such party.
(b)    EACH OF THE COMPANY AND THE MEMBERS HEREBY IRREVOCABLY DESIGNATES
CORPORATION SERVICE COMPANY (IN SUCH CAPACITY, THE “PROCESS AGENT”), WITH AN
OFFICE AT CORPORATION SERVICE COMPANY, 251 LITTLE FALLS DRIVE, CITY OF
WILMINGTON, COUNTY OF NEW CASTLE, DELAWARE 19808, AS ITS DESIGNEE, APPOINTEE AND
AGENT TO RECEIVE, FOR AND ON ITS BEHALF SERVICE OF PROCESS IN SUCH JURISDICTION
IN ANY LEGAL ACTION OR PROCEEDINGS WITH RESPECT TO THIS AGREEMENT OR ANY OTHER
AGREEMENT EXECUTED IN CONNECTION WITH THIS AGREEMENT, AND SUCH SERVICE SHALL BE
DEEMED COMPLETE UPON DELIVERY THEREOF TO THE PROCESS AGENT; PROVIDED THAT IN THE
CASE OF ANY SUCH SERVICE UPON THE PROCESS AGENT, THE PARTY EFFECTING SUCH
SERVICE SHALL ALSO DELIVER A COPY THEREOF TO EACH OTHER SUCH PARTY IN THE MANNER
PROVIDED IN ‎SECTION 13.03 OF THIS AGREEMENT AND, TO THE EXTENT A MEMBER IS NOT
ORGANIZED UNDER THE LAWS OF THE STATE OF DELAWARE, AS REQUIRED BY THE LAW OF THE
JURISDICTION OF ORGANIZATION OF SUCH MEMBER. NOTHING HEREIN SHALL AFFECT THE
RIGHT OF ANY PARTY TO SERVE PROCESS IN ANY MANNER PERMITTED BY APPLICABLE LAW.

Section 13.06.    WAIVER OF JURY TRIAL. EACH OF THE PARTIES HERETO HEREBY
IRREVOCABLY WAIVES ANY AND ALL RIGHT TO TRIAL BY JURY IN ANY LEGAL PROCEEDING
ARISING OUT OF OR RELATED TO THIS AGREEMENT OR THE TRANSACTIONS CONTEMPLATED
HEREBY.

Section 13.07.    Counterparts. This Agreement may be signed in any number of
counterparts, each of which shall be an original, with the same effect as if the
signatures thereto and hereto were upon the same instrument. Until and unless
each party has received a counterpart hereof signed by the other party hereto,
this Agreement shall have no effect and no party shall have any right or
obligation hereunder (whether by virtue of any other oral or written agreement
or other communication).


52    



--------------------------------------------------------------------------------





Section 13.08.    Entire Agreement. This Agreement and the Reorganization
Documents constitute the entire agreement between the parties with respect to
the subject matter of this Agreement and supersede all prior agreements and
understandings, both oral and written, between the parties with respect to the
subject matter of this Agreement. Nothing in this Agreement shall create any
third-party beneficiary rights in favor of any Person or other party, except to
the extent provided herein with respect to Indemnitee Related Entities, each of
whom are intended third-party beneficiaries of those provisions that
specifically related to them with the right to enforce such provisions as if
they were a party hereto.

Section 13.09.    Severability. If any term, provision, covenant or restriction
of this Agreement is held by a court of competent jurisdiction or other
Governmental Authority to be invalid, void or unenforceable, the remainder of
the terms, provisions, covenants and restrictions of this Agreement shall remain
in full force and effect and shall in no way be affected, impaired or
invalidated so long as the economic or legal substance of the transactions
contemplated hereby is not affected in any manner materially adverse to any
party. Upon such a determination, the parties shall negotiate in good faith to
modify this Agreement so as to effect the original intent of the parties as
closely as possible in an acceptable manner in order that the transactions
contemplated hereby are consummated as originally contemplated to the fullest
extent possible.

Section 13.10.    Amendment. (a) This Agreement can be amended at any time and
from time to time by written instrument signed by each of the Members who
together own a majority in interest of the Units then outstanding, provided that
no amendment to this Agreement may adversely modify in any material respect the
Units (or the rights, preferences or privileges of the Units) then held by any
Members in any materially disproportionate manner to those then held by any
other Members without the prior written consent of a majority in interest of
such disproportionately affected Member or Members.
(b)    For the avoidance of doubt: (i) the Managing Member, acting alone, may
amend this Agreement, including the Member Schedule, (x) to reflect the
admission of new Members or Transfers of Units, each as provided by and in
accordance with, the terms of this Agreement and (y) to effect any subdivisions
or combinations of Units made in compliance with ‎Section 4.02(c) and (z) to
issue additional LLC Units or any new class of Units (whether or not pari passu
with the LLC Units) in accordance with the terms of this Agreement and to
provide that the Members being issued such new Units be entitled to the rights
provided to Members; and (i) any merger, consolidation or other business
combination that constitutes a Disposition Event (as such term is defined in the
certificate of incorporation of Pubco) in which the Non-Pubco Members are
required to exchange all of their LLC Units pursuant to ‎Section 10.03(b) of
this Agreement and receive consideration in such Disposition Event in accordance
with the terms of this Agreement and ‎Section 10.05(b) of this Agreement shall
not be deemed an amendment hereof; provided, that such amendment is only
effective upon consummation of such Disposition Event.
(c)    No waiver of any provision or default under, nor consent to any exception
to, the terms of this Agreement or any agreement contemplated hereby shall be
effective unless in writing and signed by the party to be bound and then only to
the specific purpose, extent and instance so provided.

Section 13.11.    Confidentiality. (a) Each Member shall, and shall direct those
of its Affiliates and their respective directors, officers, members,
stockholders, partners, employees, attorneys, accountants, consultants, trustees
and other advisors (the “Member Parties”) who have access to Confidential
Information to, keep confidential and not disclose any Confidential Information
to any Person other than a Member Party who


53    



--------------------------------------------------------------------------------




agrees to keep such Confidential Information confidential in accordance with
this ‎Section 13.11, in each case without the express consent, in the case of
Confidential Information acquired from the Company, of the Managing Member or,
in the case of Confidential Information acquired from another Member, such other
Member, unless:
(i)    such disclosure shall be required by Applicable Law;
(ii)    such disclosure is reasonably required in connection with any tax audit
involving the Company or any Member or its Affiliates;
(iii)    such disclosure is reasonably required in connection with any
litigation against or involving the Company or any Member; or
(iv)    such disclosure is reasonably required in connection with any proposed
Transfer of all or any part of such Member’s Units in the Company; provided that
with respect to any such use of any Confidential Information referred to in this
clause (iv), advance notice must be given to the Managing Member so that it may
require any proposed Transferee that is not a Member to enter into a
confidentiality agreement with terms substantially similar to the terms of this
‎Section 13.11 (excluding this clause (iv)) prior to the disclosure of such
Confidential Information.
(v)    such disclosure is of financial and other information of the type
typically disclosed to limited partners and limited liability company members
(and prospective transferees or investors thereof) and is made to the partners
or members of, and/or prospective investors in, Affiliates of the Members and
such partner, Member or prospective investor is bound by the confidentiality
provisions of a customary non-disclosure agreement entered into with the
disclosing party that covers the Confidential Information so disclosed.
(b)    “Confidential Information” means any information related to the
activities of the Company, the Members and their respective Affiliates that a
Member may acquire from the Company or the Members, other than information that
(i) is already available through publicly available sources of information
(other than as a result of disclosure by such Member), (ii) was available to a
Member on a non-confidential basis prior to its disclosure to such Member by the
Company, or (iii) becomes available to a Member on a non-confidential basis from
a third party, provided such third party is not known by such Member, after
reasonable inquiry, to be bound by this Agreement or another confidentiality
agreement with the Company. Such Confidential Information may include
information that pertains or relates to the business and affairs of any other
Member or any other Company matters. Confidential Information may be used by a
Member and its Member Parties only in connection with Company matters and in
connection with the maintenance of its interest in the Company.
(c)    In the event that any Member or any Member Parties of such Member is
required to disclose any of the Confidential Information, such Member shall use


54    



--------------------------------------------------------------------------------




reasonable efforts to provide the Company with prompt written notice so that the
Company may seek a protective order or other appropriate remedy and/or waive
compliance with the provisions of this Agreement, and such Member shall use
reasonable efforts to cooperate with the Company in any effort any such Person
undertakes to obtain a protective order or other remedy. In the event that such
protective order or other remedy is not obtained, or that the Company waives
compliance with the provisions of this ‎Section 13.11, such Member and its
Member Parties shall furnish only that portion of the Confidential Information
that is legally required and shall exercise all reasonable efforts to obtain
reasonably reliable assurance that the Confidential Information shall be
accorded confidential treatment.
(d)    Notwithstanding anything in this Agreement to the contrary, each Member
may disclose to any persons the U.S. federal income tax treatment and tax
structure of the Company and the transactions set out in the Reorganization
Documents. For this purpose, “tax structure” is limited to any facts relevant to
the U.S. federal income tax treatment of the Company and does not include
information relating to the identity of the Company or any Member.

Section 13.12.    Governing Law. This Agreement shall be governed by and
construed in accordance with the laws of the State of Delaware, without regard
to the conflicts of law rules of such State that would result in the application
of the laws of any other State.

ARTICLE 14    
ARBITRATION

Section 14.01.    Title. The Members shall attempt in good faith to resolve all
claims, disputes and other disagreements arising hereunder (each, a “Dispute”)
by negotiation. If a Dispute between Members cannot be resolved in such manner,
such Dispute shall, at the request of any Member, after providing written notice
to the other Members party to the Dispute, be submitted to arbitration in The
City of New York in accordance with the Commercial Arbitration Rules of the
American Arbitration Association then in effect. The proceeding shall be
confidential. The party initially asserting the Dispute (the “Initiating Party”)
shall notify the other party (the “Responding Party”) of the name and address of
the arbitrator chosen by the Initiating Party and shall specifically describe
the Dispute in issue to be submitted to arbitration. Within 30 days of receipt
of such notification, the Responding Party shall notify the Initiating Party of
its answer to the Dispute, any counterclaim which it wishes to assert in the
arbitration and the name and address of the arbitrator chosen by the Responding
Party. If the Responding Party does not appoint an arbitrator during such 30-day
period, appointment of the second arbitrator shall be made by the American
Arbitration Association upon request of the Initiating Party. The two
arbitrators so chosen or appointed shall choose a third arbitrator, who shall
serve as president of the panel of arbitrators (the “Panel”) thus composed. If
the two arbitrators so chosen or appointed fail to agree upon the choice of a
third arbitrator within 30 days from the appointment of the second arbitrator,
the third arbitrator will be appointed by the American Arbitration Association
upon the request of the arbitrators or either of the parties. In all cases, the
arbitrators must be persons who are knowledgeable about, and have recognized
ability and experience in dealing with, the subject matter of the Dispute. The
arbitrators will act by majority decisions. Any decision of the arbitrators
shall (a) be rendered in writing and


55    



--------------------------------------------------------------------------------




shall bear the signatures of at least two arbitrators, and (b) identify the
members of the Panel. Absent fraud or manifest error, any such decision of the
Panel shall be final, conclusive and binding on the parties to the arbitration
and enforceable by a court of competent jurisdiction. The expenses of the
arbitration shall be borne equally by the parties to the
arbitration; provided, however, that each party shall pay for and bear the costs
of its own experts, evidence and legal counsel, unless the arbitrator rules
otherwise in the arbitration. The parties shall complete all discovery within
30 days after the Panel is composed, shall complete the presentation of evidence
to the Panel within 15 days after the completion of discovery, and a final
decision with respect to the matter submitted to arbitration shall be rendered
within 15 days after the completion of presentation of evidence. The Members
shall cause to be kept a record of the proceedings of any matter submitted to
arbitration hereunder.

ARTICLE 15    
REPRESENTATIONS OF MEMBERS

Section 15.01.    Representations of Members. Each Member (unless otherwise
noted) to which a Unit is issued as of the date of this Agreement represents and
warrants to the Company as follows:
(a)    The Units issued to such Member, if any, are being acquired for
investment for such Member’s own account, not as a nominee or agent, and not
with a view to or for sale in connection with the distribution thereof.
(b)    Such Member has such knowledge and experience in financial and business
matters as to be capable of evaluating the merits and risks of the Member’s
investment in the Units; such Member has the ability to bear the economic risks
of such investment; such Member has the capacity to protect its own interests in
connection with the transactions contemplated by this Agreement; and such Member
has had an opportunity to ask questions and to obtain such financial and other
information regarding the Company as such Member deems necessary or appropriate
in connection with evaluating the merits of the investment in the Units. Such
Member acknowledges that the Units have not been and will not be registered
under the Securities Act or under any state securities act and may not be
transferred except in compliance with the Securities Act and all applicable
state laws.
(c)    Each Member qualifies as an Accredited Investor within the meaning of
Regulation D promulgated under the Securities Act or the acquisition of its
interest otherwise qualifies under an applicable exemption from registration
under the Securities Act.
[Signature pages follow]




56    



--------------------------------------------------------------------------------






IN WITNESS WHEREOF, the parties hereto have caused this Third Amended and
Restated Limited Liability Company Agreement to be duly executed as of the day
and year first written above.


BRP GROUP, INC.
By:
/s/ Kris Wiebeck
 
Name: Kris Wiebeck
 
Title: CFO





BALDWIN INSURANCE GROUP HOLDINGS, LLC
By:
/s/ L. Lowry Baldwin
 
Name:
L. Lowry Baldwin
 
Title:
Manager
 
 
 
L. LOWRY BALDWIN
By:
/s/ L. Lowry Baldwin
 
Name:
L. Lowry Baldwin
 
Title:
Partner





LAURA R. SHERMAN
By:
/s/ Laura Sherman
 
Name:
Laura Sherman
 
Title:
Founding Partner





    

--------------------------------------------------------------------------------




LAURA R. SHERMAN GRAT 2019-1 DATED SEPTEMBER 30, 2019
By:
/s/ Laura Sherman
 
Name:
Laura R. Sherman
 
Title:
Sole Trustee
 
 
 
LAURA R. SHERMAN GRAT 2019-2 DATED SEPTEMBER 30, 2019
By:
/s/ Laura Sherman
 
Name:
Laura R. Sherman
 
Its:
Sole Trustee




 
 
ELIZABETH H. KRYSTYN
By:
/s/ Elizabeth Krystyn
 
Name:
 
 
Title:
 



ELIZABETH H. KRYSTYN 2019 GRANTOR RETAINED ANNUITY TRUST I DATED SEPTEMBER 30,
2019
By:
/s/ Elizabeth Krystyn
 
Name:
Elizabeth H. Krystyn
 
Its:
Sole Trustee



ELIZABETH H. KRYSTYN 2019 GRANTOR RETAINED ANNUITY TRUST II DATED SEPTEMBER 30,
2019
By:
/s/ Elizabeth Krystyn
 
Name:
Elizabeth H. Krystyn
 
Its:
Sole Trustee





TREVOR L. BALDWIN
By:
/s/ Trevor Baldwin
 
Name:
Trevor Baldwin
 
Title:
CEO





58    



--------------------------------------------------------------------------------






KRISTOPHER A. WIEBECK
By:
/s/ Kris Wiebeck
 
Name:
Kris Wiebeck
 
Title:
CFO



KRISTOPHER A. WIEBECK 2019 GRANTOR RETAINED ANNUITY TRUST DATED SEPTEMBER 30,
2019
By:
/s/ Kris Wiebeck
 
Name:
Kristopher A. Wiebeck
 
Its:
Sole Trustee





JOHN A. VALENTINE
By:
/s/ John Valentine
 
Name:
John Valentine
 
Title:
Chief Partnership Officer



JOHN A. VALENTINE 2019 GRANTOR RETAINED ANNUITY TRUST DATED SEPTEMBER 30, 2019
By:
/s/ John Valentine
 
Name:
John A. Valentine
 
Its:
Sole Trustee





DANIEL GALBRAITH
By:
/s/ Daniel Galbraith
 
Name:
Daniel Galbraith
 
Title:
Chief Operating Officer





BRADFORD L. HALE
By:
/s/ Bradford L. Hale
 
Name:
Bradford L. Hale
 
Title:
Chief Accounting Officer



59    



--------------------------------------------------------------------------------








JOSEPH D. FINNEY
By:
/s/ Joseph D. Finney
 
Name:
Joseph D. Finney
 
Title:
Main Street President





CHRISTOPHER J. STEPHENS
By:
/s/ Christopher Stephens
 
Name:
 
 
Title:
 





THE VILLAGES INVESCO, LLC
By:
/s/ Kelsea Morse Manly
 
Name:
Kelsea Morse Manly
 
Title:
Manager







60    

